

EXECUTION VERSION
STOCK PURCHASE AGREEMENT
by and among
TALMER BANCORP, INC.
CAPITOL BANCORP LTD.


and


FINANCIAL COMMERCE CORPORATION
Dated as of October 11, 2013

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION








TABLE OF CONTENTS
                                                                                      Page
ARTICLE 1
INTERPRETATION
Section 1.01.
Definitions
2
Section 1.02.
Currency
12
Section 1.03.
Governing Law
13

ARTICLE 2
PURCHASE OF SHARES AND OTHER ASSETS; EQUITY CONTRIBUTION; MERGER
Section 2.01.
Purchase And Sale Of The Shares And Other Purchased Assets
13
Section 2.02.
Consideration
13
Section 2.03.
Payments
13
Section 2.04.
Excluded Liabilities
13
Section 2.05.
Bank Merger
14

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
Section 3.01.
Corporate Status And Authority; Non-contravention
14
Section 3.02.
Capitalization Of The Banks
17
Section 3.03.
Business Operations
18
Section 3.04.
Regulatory Reports
21
Section 3.05.
Deposits
21
Section 3.06.
Financial Matters
22
Section 3.07.
Tax Matters
24
Section 3.08.
Litigation And Claims
25
Section 3.09.
Employees
25
Section 3.10.
Employee Benefit Plans; Labor
26
Section 3.11.
Properties and Leases
28
Section 3.12.
Absence of Certain Changes
29
Section 3.13.
Commitments and Contracts
29
Section 3.14.
Risk Management Instruments
31
Section 3.15.
Environmental Matters
31
Section 3.16.
Insurance
32
Section 3.17.
Intellectual Property
33
Section 3.18.
Related Party Transactions
34
Section 3.19.
Community Reinvestment Act
34
Section 3.20.
Anti-money Laundering
34
Section 3.21.
Customer Information Security
35
Section 3.22.
Loan Portfolio
35
Section 3.23.
Brokers or Finders
37
Section 3.24.
Disclaimer of Other Representations and Warranties
37

 
i

--------------------------------------------------------------------------------

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF PURCHASER
Section 4.01.
Corporate Status And Authority; Non-contravention
37
Section 4.02.
Governmental Authorizations
38
Section 4.03.
Investment Intent
38
Section 4.04.
Non-Reliance
38
Section 4.05.
Sufficient Funds
38
Section 4.06.
Litigation And Claims
38

ARTICLE 5
PRE-CLOSING MATTERS AND OTHER COVENANTS
Section 5.01.
Operations Until Closing
39
Section 5.02.
Confidentiality
44
Section 5.03.
Return of Information
45
Section 5.04.
Consents And Approvals
45
Section 5.05.
Certain Company Contracts
47
Section 5.06.
Notices Of Certain Events
48
Section 5.07.
Stalking-Horse Bidder Fee
48
Section 5.08.
Debtor-in-Possession
49
Section 5.09.
The Sale Motion
49
Section 5.10.
The Bidding Procedures
50
Section 5.11.
Sale Order
50
Section 5.12.
Non-Solicitation of Competing Bids
52
Section 5.13.
Public Announcements
52
Section 5.14.
Tax Election
53
Section 5.15.
Preparation and Filing of Tax Returns; Taxes
53
Section 5.16.
Tax Cooperation
54
Section 5.17.
Tax Proceedings
54
Section 5.18.
Transfer Taxes
55
Section 5.19.
Bankruptcy Filings
55
Section 5.20.
Transfer of Business-Related Assets and Contracts
56
Section 5.21.
Plan
56
Section 5.22.
Appeal
56
Section 5.23.
License Agreement
56
Section 5.24.
Transition Services Agreement
56
Section 5.25.
Benefit Arrangments
57
Section 5.26.
Certain Employee Matters
57

ARTICLE 6
CONDITIONS OF CLOSING
Section 6.01.
Conditions to Purchaser's Obligations
58
Section 6.02.
Conditions to the Company's Obligations
60
Section 6.03.
Mutual Condition
61
Section 6.04.
Termination
61

 
ii

--------------------------------------------------------------------------------

ARTICLE 7
CLOSING TRANSACTIONS
Section 7.01.
Time and Place
63
Section 7.02.
Company's Closing Deliverables
63
Section 7.03.
Purchaser's Closing Deliverables
64
Section 7.04.
Concurrent Delivery
64
Section 7.05.
Transfer of Shares and Other Purchased Assets
65

ARTICLE 8
SURVIVAL OF REPRESENTATIONS AND COVENANTS
Section 8.01.
Survival
65

ARTICLE 9
MISCELLANEOUS
Section 9.01.
Notices
65
Section 9.02.
Further Assurances
66
Section 9.03.
Time of the Essence
66
Section 9.04.
Entire Agreement
66
Section 9.05.
Assignment
67
Section 9.06.
Invalidity
67
Section 9.07.
Waiver and Amendment
67
Section 9.08.
Third-Party Beneficiaries
67
Section 9.09.
Surviving Provisions on Termination
67
Section 9.10.
Captions
67
Section 9.11.
Counterparts
67
Section 9.12.
Specific Performance
67
Section 9.13.
Jurisdiction
68
Section 9.14.
Waiver Of Jury Trial
68
Section 9.15.
Legal and Other Fees and Expenses
68

SCHEDULES AND EXHIBITS

Schedule 2.01 Acquired Company Assets

Schedule 5.05(b) Rejected Contracts

Exhibit A Bidding Procedures

Exhibit B Bidding Procedures Order

Exhibit C Sale Motion



iii

--------------------------------------------------------------------------------

 


STOCK PURCHASE AGREEMENT
THIS STOCK PURCHASE AGREEMENT (this "Agreement") is made as of October 11, 2013,
by and among Talmer Bancorp, Inc., a Michigan corporation ("Purchaser"), Capitol
Bancorp Ltd., a Michigan corporation ("Ultimate Parent"), and Financial Commerce
Corporation, a Michigan corporation ("Intermediate Parent" and, collectively
with Ultimate Parent and (where the context requires) their respective
affiliates, the "Company").
RECITALS

A. Ultimate Parent is the record and beneficial owner of a majority of the
issued and outstanding shares of capital stock of Intermediate Parent and
Intermediate Parent is the record and beneficial owner of all of the issued and
outstanding shares of capital stock of Indiana Community Bank, an Indiana state-
chartered bank (the "Indiana Bank"), Michigan Commerce Bank, a Michigan
state-chartered bank (the "Michigan Bank"), Bank of Las Vegas, a Nevada
state-chartered bank (the "Nevada Bank") and Sunrise Bank of Albuquerque, a New
Mexico state-chartered bank (the "New Mexico Bank") (Indiana Bank, Michigan
Bank, Nevada Bank and New Mexico Bank, collectively, the "Banks").

B. Ultimate Parent wishes to cause Intermediate Parent, and Intermediate Parent
wishes to sell, and Purchaser wishes to purchase, all of the shares of capital
stock of the Surviving Bank as of the Closing Date (as hereinafter defined) (the
"Shares") and certain other assets of the Company, all free and clear of all
Encumbrances (as hereinafter defined) and on the terms and conditions set forth
in this Agreement.

C. Ultimate Parent and Intermediate Parent filed voluntary bankruptcy petitions
(the "Bankruptcy Cases") which are being jointly administered under chapter 11
of Title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (the
"Bankruptcy Code"), in the United States Bankruptcy Court for the Eastern
District of Michigan (the "Bankruptcy Court"), on August 9, 2012.

D. The parties intend for the sale and purchase of the Shares and the Other
Purchased Assets (as hereinafter defined), including the assumption and
assignment of the Assumed Bank Related Contracts (as hereinafter defined), if
any (the "Sale"), to be effectuated pursuant to an order of the Bankruptcy Court
under Sections 105, 363 and 365 of the Bankruptcy Code approving such
transactions (the "Sale Order").

E. Concurrently with or as soon as practicable after the execution and delivery
of this Agreement, the Banks will enter a merger agreement pursuant to which
Indiana Bank, Nevada Bank and New Mexico Bank will merge with and into Michigan
Bank (the "Bank Merger"), with Michigan Bank as the surviving entity (the
"Surviving Bank") and, subject to Bankruptcy Court and regulatory approval, the
Company will file all necessary documentation and applications to consummate the
Bank Merger prior to Closing, in form and substance reasonably acceptable to
Purchaser.

F.
In consideration of the covenants, agreements, representations and warranties
set forth below, and for other good and valuable consideration, the receipt and
sufficiency of
 

 

--------------------------------------------------------------------------------

 
which are hereby acknowledged, the parties, intending to be legally bound,
covenant and agree as follows:


ARTICLE 1
INTERPRETATION
Section 1.01.                                Definitions .  In this Agreement,
unless the context otherwise requires or unless otherwise specifically provided
herein:
(a)    "Affiliate" means, with respect to any Person, any other Person
controlling, controlled by or under common control with, such Person, with
"control" for such purpose meaning the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities or voting interests,
by contract or otherwise.
(b)    "Agreement" is defined in the introductory paragraph.
(c)    "Allowed Administrative Claims" is defined in Section 9.15(b)(i).
(d)    "Assumed Bank Related Contracts" is defined in Section 5.05(a).
(e)    "Assumed Contract Liabilities" is defined in Section 5.05(a).
(f)    "Auction" is defined in Section 5.09.
(g)    "Banks" is defined in the recitals.
(h)    "Bank Merger" is defined in the recitals.
(i)    "Bank Related Contracts" means those Contracts of the Company or its
Affiliates to which the Banks are not parties but which relate in any material
respect to the Business, which Contracts (if outstanding on the date hereof) are
identified in Section 3.13(a) of the Disclosure Schedule, and which Contracts
(if they become outstanding after the date hereof) will be identified to
Purchaser not fewer than ten (10) Business Days prior to the Closing Date.
(j)    "Bank Required Approvals" is defined in Section 3.03(b)(i).
(k)    "Bank Significant Agreement" is defined in Section 3.13(a).
(l)    "Bankruptcy Cases" is defined in the recitals.
(m)    "Bankruptcy Code" is defined in the recitals.
(n)    "Bankruptcy Court" is defined in the recitals.
(o)    "Bankruptcy Rules" means the Federal Rules of Bankruptcy Procedure, as in
effect from time to time.
 
 
2

--------------------------------------------------------------------------------

(p)    "Benefit Arrangement" means any "employee benefit plan" as defined in
Section 3(3) of ERISA (whether or not subject to ERISA) and any other plan,
program, agreement, arrangement, obligation or practice, including, without
limitation, any pension, profit sharing, severance, welfare, fringe benefit,
employee loan, retirement, medical, welfare, employment or consulting,
severance, stay or retention bonuses or compensation, executive or incentive
compensation, sick leave, vacation pay, plant closing benefits, disability,
workers' compensation, retirement, deferred compensation, bonus, stock option or
purchase or other stock-based, tuition reimbursement or scholarship, employee
discount, meals, travel, or vehicle allowances, plan, program, agreement,
arrangement, obligation or practice, any plans subject to Section 125 of the
Code, as amended, and any plans or arrangements providing benefits or payments
in the event of a change of control, change in ownership or effective control or
sale of assets (i) established, sponsored, maintained, or contributed to, or
required to be contributed to, by one or more of the Banks or any ERISA
Affiliate, on behalf of any current or former director, employee, agent,
independent contractor, or service provider of the Banks or their Subsidiaries,
or their beneficiaries, or (ii) pursuant to which one or more of the Banks or
any ERISA Affiliate has any Liability or other obligation (whether contingent or
otherwise).
(q)    "BHCA" means the Bank Holding Company Act of 1956, as amended.
(r)    "Bidding Procedures" means the procedures set forth in Exhibit A hereto,
and such other procedures as may be set forth in the Bidding Procedures Order.
(s)    "Bidding Procedures Order" means the order of the Bankruptcy Court,
approving, among other things, the Stalking-Horse Bidder Fee, the process by
which bids may be solicited in connection with the sale of the Shares and the
Other Purchased Assets, including the Bidding Procedures, as attached hereto as
Exhibit B.
(t)    "Books and Records" means all files, ledgers and correspondence, all
manuals, reports, texts, notes, memoranda, invoices, receipts, accounts,
accounting records and books, financial statements and financial working papers
and all other records and documents of any nature or kind whatsoever, including,
without limitation, those recorded, stored, maintained, operated, held or
otherwise wholly or partly dependent on discs, tapes and other means of storage,
including, without limitation, any electronic, magnetic, mechanical,
photographic or optical process, whether computerized or not, and all software,
passwords and other information and means of or for access thereto, belonging to
the Banks or their Subsidiaries or relating to the Business.
(u)    "Burdensome Condition" means any restraint, limitation, term,
requirement, provision or condition imposed by any Governmental Authority that
would (i) reasonably be expected to impair in any material respect the benefits
of the Contemplated Transactions to, Purchaser or any of its Affiliates; (ii)
require any Person other than the Purchaser to become a bank holding company
under the BHCA; (iii) require any Person other than the Purchaser to guaranty,
support or maintain the capital of any of the Banks; (iv) require modification
of, or impose any limitation or restriction on, the activities, governance,
legal structure, compensation, or fee arrangements of the
 
3

--------------------------------------------------------------------------------

 
Purchaser or any of its Affiliates (or its partners, members or equity holders);
(v) cause any Person other than the Purchaser to be deemed to control any of the
Banks; or (vi) require an Equity Contribution at the Closing to the Banks in
excess of Ninety Million Dollars ($90,000,000); provided, however, that the
following shall not be deemed to be a "Burdensome Condition":  (x) those
restraints, limitations, terms, requirements, provisions or conditions to the
extent specifically applicable to the Banks or their Subsidiaries as of the date
hereof by reason of their condition as of the date hereof and specifically
disclosed to Purchaser in Section 3.03 of the Disclosure Schedule and (y) any
restraint, limitation, term, requirement, provision or condition that applies to
Purchaser, its Affiliates, or generally to bank holding companies and banks as
provided by statute, regulation, or written and publicly available supervisory
guidance of general applicability, in each case, as in effect on the date
hereof, to the extent not disproportionately impacting any of the Banks.
(v)     "Business" means the business currently and previously carried on by the
Banks and their Subsidiaries.
(w)    "Business Day" means any day other than a Saturday, Sunday or any federal
holiday in the United States.
(x)    "Call Reports" means the Banks' Consolidated Reports of Condition and
Income (FFIEC Form 041) or any successor form of the Federal Financial
Institutions Examination Council.
(y)    "Cash Purchase Price" is defined in Section 2.02.
(z)    "Charter Documents" means articles or certificate of incorporation,
bylaws and any other comparable constituent document of a corporate entity.
(aa)   "Closing" means the completion of the sale and purchase of the Shares and
the Other Purchased Assets, including the assumption and assignment of the
Assumed Bank Related Contracts (if any), in accordance with Article 7.
(bb)  "Closing Date" means a date to be agreed upon by the parties following the
satisfaction or waiver, as applicable, of the conditions set forth in Article 6
(other than those conditions that by their nature are to be satisfied at the
Closing, but subject to fulfillment or waiver of those conditions).
(cc)    "COBRA" is defined in Section 5.26(e).
(dd)  "Code" shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.
(ee)   "Committee" means The Official Committee of Unsecured Creditors of
Capitol Bancorp Ltd, appointed by the Office of the United States Trustee in the
Bankruptcy Case.
(ff)    "Common Stock" is defined in Section 3.02(a).
 
4

--------------------------------------------------------------------------------

(gg)  "Company" is defined in the introductory paragraph.
(hh)  "Company's Reports" is defined in Section 3.04(a).
(ii)     "Company Tax Returns" is defined in Section 5.15.
(jj)     "Conformity Election" is defined in Section 5.14(c).
(kk)   "Consent" means any approval, consent, ratification, waiver or other
authorization.
(ll)    "Contemplated Transactions" means (i) all of the transactions between
the Company and/or the Banks, on the one hand, and Purchaser, on the other hand,
and (ii) all transfers and assignments of Other Purchased Assets between the
Company and the Banks, contemplated by this Agreement, including the execution,
delivery and performance of all documents, instruments and agreements
contemplated hereby.
(mm) "Contracts" means all contracts, agreements, instruments, leases,
indentures, guarantees and commitments, whether written or oral, including,
without limitation, non-competition, non-solicitation and confidentiality
agreements.
(nn)  "Conversion" is defined in Section 5.24.
(oo)   "Converted Persons" is defined in Section 5.24.
(pp)  "CRA" is defined in Section 3.19.
(qq)   "Criticized Assets" is defined in Section 3.22(a).
(rr)    "Cure Costs" means, with respect to any contract or agreement to which
the Company is party, the amount required to be paid with respect to such
contract or agreement to cure all monetary defaults under such contract or
agreement to the extent required by Section 365(b) of the Bankruptcy Code.
(ss)   "Disclosure Schedule" means the disclosure schedule delivered by the
Company to Purchaser concurrently with execution and delivery of this Agreement.
(tt)    "Encumbrance" means, with respect to any asset, whether or not
registered or registrable or recorded or recordable, and regardless of how
created or arising:  a lien, encumbrance, adverse claim, charge, execution,
security interest or pledge against such asset, or a subordination to any right
or claim of others in respect thereof; a claim or interest against such asset or
the owner thereof; an option or other right to acquire any interest in such
asset; an interest of a vendor or lessor under any conditional sale agreement,
capital lease or other title retention agreement relating to such asset; or any
other encumbrance of whatsoever nature or kind against such asset.
(uu)  "Encumber" means to create or permit to exist an Encumbrance.
 
5

--------------------------------------------------------------------------------

(vv)  "Environmental Claim" means any claim, action, cause of action, suit,
proceeding, investigation, order, demand or notice by any Person alleging actual
or potential non-compliance or Liability (including, without limitation, for
investigatory costs, cleanup costs, governmental response costs, natural
resources damages, property damages, personal injuries, attorneys' fees or
penalties) arising out of, based on, resulting from or relating to (i) the
presence, or release into the environment, of or exposure to, any Materials of
Environmental Concern, or (ii) circumstances forming the basis of any violation,
or alleged violation, of any Environmental Law.
(ww)    "Environmental Laws" means all Legal Requirements and Governmental
Authorizations relating to pollution or protection of human health or the
environment (including, without limitation, air, surface water, ground water,
land surface or subsurface strata, and natural resources) including, without
limitation, Legal Requirements relating to (i) emissions, discharges, releases
or threatened releases of, or exposure to, Materials of Environmental Concern,
(ii) the manufacture, processing, distribution, use, treatment, generation,
storage, containment (whether above ground or underground), disposal, transport
or handling of Materials of Environmental Concern, (iii) recordkeeping,
notification, disclosure and reporting requirements regarding Materials of
Environmental Concern, (iv) endangered or threatened species of fish, wildlife
and plant and the management or use of natural resources, (v) the preservation
of the environment or mitigation of adverse effects on or to human health or the
environment, or (vi) emissions or control of greenhouse gases.
(xx)         "Equity Contribution" means a capital injection into the Surviving
Bank at Closing in the amount of up to Ninety Million Dollars ($90,000,000).
(yy)        "ERISA" shall mean the Employee Retirement Income Security Act of
1974, as amended, and the rules and regulations promulgated thereunder.
(zz)         "ERISA Affiliate" with respect to an entity means any other entity
that, together with such first entity, would be treated as a single employer
under Section 414 of the Code.
(aaa)      "Escrow Agreement" is defined in Section 9.15(b).
(bbb)     "Escrowed Funds" is defined in Section 9.15(b).
(ccc)      "Excluded Liabilities" is defined in Section 2.04.
(ddd)     "FDIC" means the Federal Deposit Insurance Corporation, or any
successor thereto.
(eee)      "Federal Reserve Board" means the Board of Governors of the Federal
Reserve System, or any successor thereto.
(fff)         "final, non-appealable" (including, with correlative meaning, the
term "final and non-appealable") means, with respect to any Order or other
action of a Governmental Authority, an Order or other action (a) as to which no
appeal, notice of
 
6

--------------------------------------------------------------------------------

 
appeal, motion to amend or make additional findings of fact, motion to alter or
amend judgment, motion for rehearing or motion for new trial has been timely
filed or, if any of the foregoing has been timely filed, it has been disposed of
in a manner that upholds and affirms the subject order in all material respects
without the possibility for further appeal or rehearing thereon; and (b) as to
which the time for instituting or filing an appeal, motion for rehearing or
motion for new trial shall have expired, excluding any additional time periods
that may begin as a result of Federal Rule 60(b).
(ggg)        "GAAP" shall mean generally accepted accounting principles as in
effect in the United States.
(hhh)         "Governmental Authority" means any federal, state, municipal,
county or regional government or governmental or regulatory authority, domestic
or foreign, and includes any department, court, commission, bureau, board,
administrative agency or regulatory body of any of the foregoing or any
non-governmental regulatory body that provides standards for certification.
(iii)               "Governmental Authorization" means any Consent, approval,
license, registration, permit or waiver issued, granted, given or otherwise made
available by or under the authority of any Governmental Authority or pursuant to
any Legal Requirement.
(jjj)              "Interim Financial Statements" means the consolidated
unaudited financial statements of each of the Banks and their Subsidiaries,
consisting of consolidated statements of financial condition as of June 30, 2013
and consolidated statements of operations for the six months ended June 30,
2013, included in Section 3.06 of the Disclosure Schedule.
(kkk)          "Indiana Bank" is defined in the recitals.
(lll)               "Indiana Common Stock" is defined in Section 3.02(a).
(mmm)      "Intermediate Parent" is defined in the introductory paragraph.
(nnn)         "IRS" is defined in Section 6.01(o).
(ooo)         "IRS Claim" is defined in Section 6.01(o).
(ppp)         "June 30 Balance Sheets" are defined in Section 3.06(b).
(qqq)          "Knowledge" of the Company, or words of similar import, including
without limitation, the Company being aware of a fact or circumstance, means the
actual knowledge, after reasonable inquiry, of Cristin Reid, Joe Reid, Brian
English, Bruce Thomas, Robert Valdiviez, Robert Eichorst and Peter Atkinson.
(rrr)             "Leased Properties" is defined in Section 3.11.
 
7

--------------------------------------------------------------------------------

(sss)          "Legal Requirement" means, with respect to any Person, any (i)
federal, state, local, municipal, foreign, international, multinational or other
constitution, law, ordinance, principle of common law, code, regulation,
statute, treaty, (ii) Order or (iii) other similar requirement enacted, adopted,
promulgated or applied by a Governmental Authority, in each case, that is
binding upon or applicable to such Person, as amended, unless expressly
specified otherwise.
(ttt)            "Liability" means, with respect to any Person, any liability or
obligation of such Person of any kind, character or description, whether known
or unknown, absolute or contingent, whether or not accrued, disputed or
undisputed, liquidated or unliquidated, secured or unsecured, joint or several,
due or to become due, vested or unvested, executory, determined, determinable or
otherwise.
(uuu)        "Loan" is defined in Section 3.22(a).
(vvv)        "Material Adverse Effect" means (a) any fact, effect, event,
change, occurrence or circumstance that, by itself or together with other facts,
effects, events, changes, occurrences or circumstances, has had or would be
reasonably expected to have a material and adverse effect on (1) the business,
regulatory status, assets, liabilities (including deposit liabilities), profits,
financial condition or results of operations of the Banks and their
Subsidiaries, taken as a whole, or the Business, taken as a whole, or (2) the
ability of the Company or the Banks to timely consummate the transactions
contemplated by this Agreement and fulfill its respective obligations hereunder;
or (b) any other act or omission which would materially impair the ability to
operate the Business in the Ordinary Course; provided, however, that none of the
following shall be taken into account in determining whether there has been a
"Material Adverse Effect" under (a)(1) or (b):  (i) changes after the date
hereof in GAAP or regulatory accounting requirements, (ii) changes after the
date hereof in laws, rules or regulations of general applicability to companies
or banks in the U.S. banking industry, (iii) changes after the date hereof in
global, national or regional political conditions or general economic or market
conditions (including changes in prevailing interest rates, credit availability
and liquidity, currency exchange rates, and price levels or trading volumes in
the United States or foreign securities markets) affecting other companies or
banks in the U.S. banking industry, (iv) any outbreak or escalation of
hostilities, declared or undeclared acts of war or terrorism, (v) any changes
made by the Company or the Banks in the Business or other actions taken, delayed
or omitted to be taken by the Company at the written request or with the prior
written consent of Purchaser and (vi) with respect to the Banks, any pre-Closing
restrictions or conditions imposed on any of the Banks as of the date of this
Agreement pursuant to the Regulatory Agreements to which any of the Banks are a
party as of the date of this Agreement and that are disclosed in Section 3.03 of
the Disclosure Schedule, except, with respect to clauses (i), (ii), (iii) and
(iv), to the extent that the effects of such change are disproportionately
adverse to the business, assets, liabilities (including deposit liabilities),
profits, condition (financial or otherwise) or results of operations of the
Banks and their Subsidiaries, taken as a whole, or the Business, taken as a
whole, as compared to other banks organized in the United States or any of its
States.
 
8

--------------------------------------------------------------------------------

(www)      "Material Governmental Authorization" is defined in Section
3.03(b)(ii).
(xxx)            "Material Permit" is defined in Section 3.03(a).
(yyy)         "Materials of Environmental Concern" means chemicals, pollutants,
contaminants, toxic or hazardous substances, materials or wastes, petroleum and
petroleum products, greenhouse gases, asbestos or asbestos-containing materials
or products, polychlorinated biphenyls, lead or lead-based paints or materials,
radon, fungus, mold, mycotoxins or other substances having an adverse effect on
human health or the environment, but specifically excluding any such substances
to the extent used in de minimis quantities and to the extent strictly for
household or general office purposes.
(zzz)            "Michigan Bank" is defined in the recitals.
(aaaa)        "Michigan Common Stock" is defined in Section 3.02(a).
(bbbb)      "Multiemployer Plan" means a "multiemployer plan" as defined in
Section 3(37) of ERISA.
(cccc)        "New Mexico Bank" is defined in the recitals.
(dddd)      "New Mexico Common Stock" is defined in Section 3.02(a).
(eeee)        "Nevada Common Stock" is defined in Section 3.02(a).
(ffff)            "Nevada Bank" is defined in the recitals.
(gggg)      "Notice of Sale" means a notice of the sale of the Shares and the
Other Purchased Assets and the Sale Hearing.
(hhhh)      "Order" means any order, judgment, decree, decision, ruling, writ,
assessment, charge, stipulation, injunction or other determination of any
Governmental Authority, or any arbitration award entered into by an arbitrator,
in each case having competent jurisdiction to render such.
(iiii)              "Ordinary Course of Business" or "in the Ordinary Course"
means the conduct of the Business in the same manner in all material respects as
the Business was operated on the date of this Agreement, including operations
consistent with past practices and in conformance with the Banks' practices and
procedures as of such date.
(jjjj)              "Other Purchased Assets" is defined in Section 2.01.
(kkkk)        "Other Real Estate Owned" is defined in Section 3.22(a).
(llll)              "Outside Date" is defined in Section 6.04(a).
(mmmm)  "Owned Properties" is defined in Section 3.11.
 
9

--------------------------------------------------------------------------------

(nnnn)       "Permits" means all permits, licenses, registrations, consents,
authorizations, approvals, privileges, waivers, exemptions, orders,
certificates, rulings, agreements and other concessions from, of or with
Governmental Authorities or other regulatory bodies.
(oooo)       "Permitted Liens" means (i) liens for current Taxes and assessments
not yet delinquent or as to which a Bank is diligently contesting in good faith
and by appropriate proceeding either the amount thereof or the liability
therefor or both and for the payment of which adequate reserves in accordance
with GAAP and regulatory accounting principles have been established on the
December 31 Balance Sheet; (ii) liens of landlords, carriers, mechanics,
materialmen and repairmen incurred in the Ordinary Course of Business consistent
with past practice for sums not yet past due, or which are being contested in
good faith by appropriate proceedings and for the payment of which adequate
reserves in accordance with GAAP and regulatory accounting principles have been
established on the December 31 Balance Sheet, or that have been bonded over by a
financially sound surety; (iii) zoning restrictions, easements, licenses and
other restrictions on the use of real property or any interest therein, or minor
irregularities in title thereto, which do not materially impair the use of such
property or the merchantability or the value of such property or interest
therein; (iv) liens encumbering the interest of the landlord the existence of
which does not result in a default under the applicable real estate leases; and
(v) liens on assets given to secure advances by a Federal Home Loan Bank or the
Federal Reserve discount window, in each case in the Ordinary Course of
Business; provided that except in the case of Permitted Liens under clause (v)
above an Encumbrance in respect of a monetary obligation will not be considered
a Permitted Lien if the monetary obligation could reasonably be expected to be
greater than $10,000 or the aggregate monetary obligations in respect of all
Encumbrances that would otherwise be Permitted Liens could reasonably be
expected to exceed $100,000.
(pppp)       "Person" means an individual, legal personal representative,
financial institution, corporation, limited liability company, partnership,
firm, trust, trustee, syndicate, joint venture, unincorporated organization or
Governmental Authority.
(qqqq)        "Post-Closing Tax Matter" is defined in Section 5.17(a).
(rrrr)             "Pre-Closing Tax Matter" is defined in Section 5.17(a).
(ssss)         "Pre-Closing Tax Period" is defined in Section 5.15.
(tttt)             "Proceedings" means any actions, claims, demands, lawsuits,
assessments, arbitrations, judgments, awards, decrees, orders, injunctions,
prosecutions and investigations, or other proceedings.
(uuuu)        "Professionals" means those professional Persons whose employment
has been authorized by a final order of the Bankruptcy Court, in the Bankruptcy
Cases, pursuant to section 327(a) or section 1103 of the Bankruptcy Code.
(vvvv)       "Properties" is defined in Section 3.11.
 
 
10

--------------------------------------------------------------------------------

(wwww)   "Proprietary Rights" is defined in Section 3.17.
(xxxx)           "Purchaser" is defined in the introductory paragraph.
(yyyy)       "Purchaser Required Approvals" is defined in Section 4.02.
(zzzz)           "Qualified Plan" is defined in Section 3.10(b).
(aaaaa)      "Real Estate" is defined in Section 3.11.
(bbbbb)    "Regulatory Agreement" is defined in Section 3.03(b)(viii).
(ccccc)       "Sale" is defined in the recitals.
(ddddd)     "Sale Hearing" is defined in Exhibit C.
(eeeee)        "Sale Motion" is defined in Section 5.09.
(fffff)             "Sale Order" is defined in the recitals.
(ggggg)      "Shares" is defined in the recitals.
(hhhhh)     "Specified Person" means (i) any Person that has indicated an
interest in, or could reasonably be expected to have an interest in,
participating in any direct or indirect sale of any equity interest in, or any
material portion of the assets of, the Company or the Banks or any extraordinary
corporate transaction directly or indirectly involving the Company or the Banks,
(ii) any Affiliate of any such Person and (iii) any director, officer, employee,
agent, representative or advisor of any such Person or any of its Affiliates.
(iiiii)             "Stalking-Horse Bidder Fee" is defined in Section 5.07(a).
(jjjjj)             "Stock Purchase Agreements" mean collectively, the Stock
Purchase Agreement for Subsidiary Bank Stock dated February 15, 2013 by and
among Capitol Bancorp Ltd. and each of the subsidiary banks set forth on the
signature page and Jack L. DeWitt; the Stock Purchase Agreement for Subsidiary
Bank Stock dated February 15, 2013 by and among Capitol Bancorp Ltd. and each of
the subsidiary banks set forth on the signature page and Thomas S. Fox; the
Stock Purchase Agreement for Subsidiary Bank Stock dated February 15, 2013 by
and among Capitol Bancorp Ltd. and each of the subsidiary banks set forth on the
signature page and Steven R. Butler; the Stock Purchase Agreement for Subsidiary
Bank Stock dated February 15, 2013 by and among Capitol Bancorp Ltd. and each of
the subsidiary banks set forth on the signature page and Joseph D. Reid; and the
Stock Purchase Agreement for Subsidiary Bank Stock dated February 15, 2013 by
and among Capitol Bancorp Ltd. and each of the subsidiary banks set forth on the
signature page and Cristin K. Reid.
(kkkkk)      "Subsidiaries" shall have the meaning given such term in Section
2(d) of the BHCA.
 
11

--------------------------------------------------------------------------------

(lllll)                      "Successful Bidder" is defined in Exhibit A.
(mmmmm)       "Surviving Bank" is defined in the recitals.
(nnnnn)            "Tax" or "Taxes" means (i) all federal, state, local and
foreign taxes, charges, fees, imposts, levies or other like assessments,
including, without limitation, all income, gross receipts, alternative or add-on
minimum, capital, sales, use, ad valorem, value added, transfer, franchise,
profits, inventory, capital stock, license, withholding, payroll, employment,
social security, unemployment, excise, severance, stamp, occupation, recapture,
real and personal property and estimated taxes, customs duties, fees,
assessments and charges of any kind whatsoever, together with any interest,
penalties, additions to tax or additional amounts imposed by any taxing
authority, (ii) any liability for the payment of any amounts of the type
described in clause (i) as a result of being a member of an affiliated,
consolidated, combined or unitary group for any period (including any
arrangement for group or consortium tax relief or similar arrangement) and (iii)
any liability for the payment of any amounts of the type described in clauses
(i) or (ii) as a result of any express or implied obligation to indemnify any
other Person or as a result of any obligation under any agreement or arrangement
(including but not limited to the Tax Sharing Agreements) to make any payment
determined by reference to the Tax liability of a third party.
(ooooo)            "Tax Claim Limit" is defined in Section 6.01(o).
(ppppp)            "Tax Escrow Account" is defined in Section 6.01(o).
(qqqqq)            "Tax Refund" means any Tax refunds from any Governmental
Authority.
(rrrrr)                   "Tax Returns" means all returns, statements, reports,
documents, declarations, forms, designations, claims for refund, and other
information and filings (including elections, disclosures, schedules and
estimates), and any attachments, addenda or amendments thereto (whether or not a
payment is required to be made with respect to any such return or other
document) relating to Taxes.
(sssss)              "Tax Sharing Agreements" is defined in Section 3.07(e).
(ttttt)                  "Trademarks" means the word mark SMALLER BANKS, BIGGER
SERVICE which is the subject of U.S. Trademark Reg. No. 2643038, and the
Rectangle/Circle Design mark which is the subject of U.S. Trademark Reg. No.
2992221.
(uuuuu)            "Trademark Term" is defined in Section 5.23.
(vvvvv)            "Transferred Employees" is defined in Section 5.26(a).
(wwwww)       "Transfer Tax Returns" is defined in Section 5.18.
(xxxxx)                  "Transfer Taxes" is defined in Section 5.18.
(yyyyy)            "Transition Services Agreement" is defined in Section 5.24.
 
12

--------------------------------------------------------------------------------

(zzzzz)                  "Ultimate Parent" is defined in the introductory
paragraph.
(aaaaaa)             "Unaudited Financial Statements" means the consolidated
Unaudited financial statements of each of the Banks and their Subsidiaries,
consisting of consolidated Unaudited statements of financial condition as of
December 31, 2012, 2011 and 2010, and consolidated Unaudited statements of
operations, for the years ended December 31, 2012, 2011 and 2010, included in
Section 3.06 of the Disclosure Schedule.
(bbbbbb)          "USA PATRIOT Act" is defined in Section 3.20.
Section 1.02.                                Currency.   Except where otherwise
expressly provided, all monetary amounts in this Agreement are stated and shall
be paid in United States currency.
Section 1.03.                                Governing Law.  This Agreement and
the agreements contemplated hereby shall be construed and interpreted, and the
rights of the parties shall be determined, in accordance with the Bankruptcy
Code and the substantive laws of the State of Michigan, in each case without
regard to the conflict of laws principles thereof or of any other jurisdiction.
ARTICLE 2
PURCHASE OF SHARES AND OTHER ASSETS; EQUITY CONTRIBUTION; MERGER
Section 2.01.                                Purchase And Sale Of The Shares And
Other Purchased Assets.  Subject to the terms and conditions set forth in this
Agreement, and subject to the entry of a Sale Order and payment of the Cash
Purchase Price, (a) Intermediate Parent agrees to (and Ultimate Parent agrees
cause Intermediate Parent to) sell, assign and transfer to Purchaser, free and
clear of all Encumbrances, and Purchaser agrees to purchase from Intermediate
Parent, on the Closing Date, effective as of and from the Closing, all of the
Shares and (b) Ultimate Parent agrees to (or to cause its applicable Affiliates
to) sell, assign and transfer to, at Purchaser's election, the Surviving Bank,
Purchaser or such Affiliate of Purchaser as Purchaser may designate, free and
clear of all Encumbrances, (i) all of the Assumed Bank Related Contracts; (ii)
all right, title and interest of the Company to any proceeds received or to be
received after December 31, 2012 related to any Assumed Bank Related Contract,
including any such proceeds from any insurance claims to the extent (but, in the
case of insurance claims, only to the extent) related to the Banks or their
Subsidiaries or the Business; (iii) all of the domain names, trademarks and
service marks registered to the Company set forth in Section 3.17 of the
Disclosure Schedule except for those marks covered by the license provided in
Section 5.23 of this Agreement or otherwise marked with *** on Section 3.17 of
the Disclosure Schedule; (iv) those assets of the Company set forth on Schedule
2.01 attached hereto (the assets identified in clauses (i), (ii), (iii) and (iv)
collectively, the "Other Purchased Assets").
Section 2.02.                                Consideration.  The amount payable
for the Shares and the Other Purchased Assets will be (i) Four Million Dollars
($4,000,000) (the "Cash Purchase Price"), which shall, subject to the terms and
conditions hereof, be payable, as set forth in Section 2.03 below, at Closing,
plus (ii) the Cure Costs for Assumed Bank Related Contracts, and (iii) the
Equity Contribution.  Concurrently with the Closing, Purchaser shall assume the
Assumed Contract Liabilities.
 
13

--------------------------------------------------------------------------------

Section 2.03.                                Payments.  On the Closing Date,
Purchaser shall (i) pay the Cash Purchase Price less the amount of the Tax
Escrow Amount, if any, to the Intermediate Parent by wire transfer to an account
designated by the Ultimate Parent in writing at least two (2) Business Days
prior to the Closing Date (ii) effect the Equity Contribution, and (iii) pay any
Cure Costs due to a non-debtor counterparty to each of the Assumed Bank Related
Contracts.
Section 2.04.                                Excluded Liabilities.
 Notwithstanding anything in this Agreement to the contrary, neither Purchaser,
Surviving Bank, nor any Affiliate of the foregoing shall assume, and shall not
be deemed to have assumed, or be bound by any duties, responsibilities,
obligations or liabilities, of Company or any of its Affiliates (other than the
Banks and their Subsidiaries) of any kind or nature, known, unknown, contingent
or otherwise, whether direct or indirect, matured or unmatured, other than the
Assumed Contract Liabilities (collectively, the "Excluded Liabilities").
Section 2.05.                                Bank Merger.  Concurrently with or
as soon as practicable after the execution and delivery of this Agreement, the
Banks will enter into the Bank Merger Agreement to effect the Bank Merger, in
form and substance reasonably acceptable to Purchaser.  The Parties intend that
the Bank Merger will become effective simultaneously with or immediately prior
to the Closing.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
Except as set forth in a corresponding section or subsection, as applicable, of
the Disclosure Schedule, each of Ultimate Parent and Intermediate Parent hereby
makes the following representations and warranties to Purchaser as of the date
hereof and as of the Closing Date.  The inclusion of an item in the Disclosure
Schedule shall not be deemed an admission by the Company or the Banks that such
item represents a material fact, event, or circumstance or has had or would be
reasonably expected to have a Material Adverse Effect. Disclosure in any section
of the Disclosure Schedule shall apply only to such section of such Disclosure
Schedule, except to the extent that it is reasonably apparent from the face of
such disclosure that such disclosure is relevant to another section of such
Disclosure Schedule.
Section 3.01.                                Corporate Status And Authority;
Non-contravention.
(a)            Status of the Ultimate Parent.  The Ultimate Parent is duly
organized, validly existing and in good standing under the laws of the State of
Michigan and otherwise has the corporate power and authority to own or lease all
of its properties and assets and to conduct its business in the manner in which
its business is now being conducted.  The Ultimate Parent is duly registered as
a bank holding company under the BHCA.  The Ultimate Parent is duly qualified to
do business and is in good standing in each jurisdiction in which its ownership
of properties or conduct of business requires such qualification except where
failure to be so qualified, individually or in the aggregate, has not had and
would not reasonably be expected to have a Material Adverse Effect.
(b)            Status of the Intermediate Parent.  The Intermediate Parent is
duly organized, validly existing and in good standing under the laws of the
State of Michigan and otherwise has
 
14

--------------------------------------------------------------------------------

 
the corporate power and authority to own or lease all of its properties and
assets and to conduct its business in the manner in which its business is now
being conducted.  The Intermediate Parent is duly registered as a bank holding
company under the BHCA.  The Intermediate Parent is duly qualified to do
business and is in good standing in each jurisdiction in which its ownership of
properties or conduct of business requires such qualification except where
failure to be so qualified, individually or in the aggregate, has not had and
would not reasonably be expected to have a Material Adverse Effect.
(c)            Status of Indiana Bank.  Indiana Bank is an indirect, wholly
owned Subsidiary of the Ultimate Parent and a direct, wholly owned Subsidiary of
the Intermediate Parent, and Indiana Bank is duly organized, validly existing
and in good standing under the laws of the state of Indiana, is authorized under
the laws of Indiana to engage in the Business and otherwise has the corporate
power and authority to own or lease all of its properties and assets and to
conduct the Business in the manner in which the Business is now being conducted.
 Indiana Bank is duly qualified to do business and is in good standing in each
jurisdiction in which its ownership of properties or conduct of business
requires such qualification except where failure to be so qualified has not had
and would not reasonably be expected to have a Material Adverse Effect.  Indiana
Bank is an Indiana state-charted bank which is duly licensed by the State of
Indiana Department of Financial Institutions to engage in commercial banking.
 Indiana Bank conducts operations only in Indiana.  The FDIC has not been
appointed receiver of Indiana Bank.  Complete and correct copies of the Charter
Documents of Indiana Bank, as currently in effect, have prior to the date hereof
been delivered to Purchaser.
(d)            Status of Michigan Bank. Michigan Bank is an indirect, wholly
owned Subsidiary of the Ultimate Parent and a direct, wholly owned Subsidiary of
the Intermediate Parent, and the Michigan Bank is duly organized, validly
existing and in good standing under the laws of the state of Michigan, is
authorized under the laws of Michigan to engage in the Business and otherwise
has the corporate power and authority to own or lease all of its properties and
assets and to conduct the Business in the manner in which the Business is now
being conducted.  Michigan Bank is duly qualified to do business and is in good
standing in each jurisdiction in which its ownership of properties or conduct of
business requires such qualification except where failure to be so qualified has
not had and would not reasonably be expected to have a Material Adverse Effect.
 Michigan Bank is a Michigan state-chartered bank which is duly licensed by the
State of Michigan Department of Insurance and Financial Regulation to engage in
commercial banking.  Michigan Bank conducts operations only in Michigan.  The
FDIC has not been appointed receiver of Michigan Bank.  Complete and correct
copies of the Charter Documents of Michigan Bank, as currently in effect, have
prior to the date hereof been delivered to Purchaser.
(e)            Status of Nevada Bank. Nevada Bank is an indirect, wholly owned
Subsidiary of the Ultimate Parent and a direct, wholly owned Subsidiary of the
Intermediate Parent, and Nevada Bank is duly organized, validly existing and in
good standing under the laws of the state of Nevada, is authorized under the
laws of Nevada to engage in the Business and otherwise has the corporate power
and authority to own or lease all of its properties and assets and to conduct
the Business in the manner in which the Business is now being conducted.  Nevada
Bank is duly qualified to do business and is in good standing in each
jurisdiction in which its ownership of properties or conduct of business
requires such qualification except where failure to be so
 
15

--------------------------------------------------------------------------------

 
qualified has not had and would not reasonably be expected to have a Material
Adverse Effect.  Nevada Bank is a Nevada state-chartered bank which is duly
licensed by the State of Nevada Financial Institutions Division to engage in
commercial banking.  Nevada Bank conducts operations only in Nevada.  The FDIC
has not been appointed receiver of Nevada Bank.  Complete and correct copies of
the Charter Documents of Nevada Bank, as currently in effect, have prior to the
date hereof been delivered to Purchaser.
(f)            Status of New Mexico.  New Mexico Bank is an indirect, wholly
owned Subsidiary of the Ultimate Parent and a direct, wholly owned Subsidiary of
the Intermediate Parent, and New Mexico Bank is duly organized, validly existing
and in good standing under the laws of the state of New Mexico, is authorized
under the laws of New Mexico to engage in the Business and otherwise has the
corporate power and authority to own or lease all of its properties and assets
and to conduct the Business in the manner in which the Business is now being
conducted.  New Mexico Bank is duly qualified to do business and is in good
standing in each jurisdiction in which its ownership of properties or conduct of
business requires such qualification except where failure to be so qualified has
not had and would not reasonably be expected to have a Material Adverse Effect.
 New Mexico Bank is a New Mexico state-chartered bank which is duly licensed by
the State of New Mexico Financial Institutions Division to engage in commercial
banking.  New Mexico Bank conducts operations only in New Mexico.  The FDIC has
not been appointed receiver of New Mexico Bank.  Complete and correct copies of
the Charter Documents of New Mexico Bank, as currently in effect, have prior to
the date hereof been delivered to Purchaser.
(g)            Status of the Banks' Subsidiaries.  Each Bank Subsidiary is a
direct, wholly owned Subsidiary of the applicable Bank, is duly organized,
validly existing and in good standing under the laws of the state set forth on
Section 3.01(g) of the Disclosure Schedule, is authorized under the laws of such
state to engage in the Business that the Bank Subsidiary conducts and otherwise
has the corporate power and authority to own or lease all of its properties and
assets and to conduct the Business that the Bank Subsidiary conducts in the
manner in which the Business that the Bank Subsidiary conducts is now being
conducted.  Each Bank Subsidiary is duly qualified to do business and is in good
standing in each jurisdiction in which its ownership of properties or conduct of
business requires such qualification except where failure to be so qualified has
not had and would not reasonably be expected to have a Material Adverse Effect.
(h)            Due Authorization.  (i) The Company has full legal right,
corporate power and authority to enter into this Agreement and, subject to the
Sale Order, to carry out its obligations hereunder and thereunder; and (ii) the
execution and delivery of this Agreement and all documents, instruments and
agreements required to be executed and delivered by the Company pursuant to this
Agreement and, subject to the Sale Order, the completion and performance of the
Contemplated Transactions have been duly authorized by all necessary corporate
action on the part of the Company, and this Agreement and all documents,
instruments and agreements required to be executed and delivered by the Company
pursuant to this Agreement have been duly executed and delivered by the Company
and, subject to the Sale Order, constitute a legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with their
respective terms.  No other corporate proceedings, including any stockholder
approvals, are necessary for the execution and delivery by the Company of this
Agreement, the
 
16

--------------------------------------------------------------------------------

 
performance by it or of its obligation hereunder or the consummation by it of
the Contemplated Transactions.
(i)            Non-contravention.  None of the execution and delivery of this
Agreement, the completion and performance of the Contemplated Transactions
(subject to the Sale Order), or compliance by the Company with any of the
provisions hereof, will (i) violate, conflict with, or result in a breach of any
provision of, or constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under, or result in the termination
of, or result in the loss of any benefit or creation of any right on the part of
any third party under, or accelerate the performance required by, or result in a
right of termination or acceleration of, or result in the creation of any
Encumbrance upon any of the material properties or assets of the Company, the
Banks or any other Subsidiaries of the Company or the Banks, under any of the
terms, conditions or provisions of (A) the Charter Documents of the Company, the
Banks or any other Subsidiaries of the Company or the Banks, or (B) any material
note, bond, mortgage, indenture, deed of trust, license, lease, agreement or
other instrument or obligation to which the Company, the Banks or any other
Subsidiaries of the Company or the Banks are a party or by which they may be
bound, or to which the Company, the Bansk or any other Subsidiaries of the
Company or the Banks or any of the properties or assets of the Company, the
Banks or any other Subsidiaries of the Company or the Banks may be subject, or
(ii) assuming Purchaser Required Approvals and Bank Required Approvals are duly
obtained, violate in any respect any Legal Requirement or any Order applicable
to the Company, the Banks or any other Subsidiaries of the Company or the Banks
or any of their respective properties or assets.
(j)            At the Closing, the Intermediate Parent will transfer and deliver
good and marketable title to the Shares to Purchaser and the Ultimate Parent
will transfer and deliver good and marketable title to the Other Purchased
Assets to the Surviving Bank, Purchaser or such Affiliate of Purchaser as
Purchaser may designate, in each case, free and clear of any Encumbrances.
Section 3.02.                                Capitalization Of The Banks.
(a)            Ownership.  The authorized capital stock of the Indiana Bank
consists of One Million (1,000,000 ) shares of common stock, $6.00 par value per
share (the "Indiana Common Stock"), of which Five Hundred Fourteen Thousand Nine
Hundred Sixty-Two (514,962 ) shares of Common Stock are outstanding.  The
authorized capital stock of the Michigan Bank consists of Three Hundred
Seventy-Five Thousand (375,000) shares of common stock, $5.00 par value per
share (the "Michigan Common Stock"), of which Three Hundred Seventy-Five
Thousand (375,000) shares of Common Stock are outstanding.  The authorized
capital stock of the Nevada Bank consists of One Million (1,000,000) shares of
common stock, $6.00 par value per share (the "Nevada Common Stock"), of which
Seven Hundred Sixteen Thousand Five Hundred One (716,501) shares of Common Stock
are outstanding.  The authorized capital stock of the New Mexico Bank consists
of Five Hundred Thousand (500,000) shares of common stock, $5.00 par value per
share (the "New Mexico Common Stock"), of which Four Hundred Forty-Five Thousand
Forty-Nine (445,049) shares of Common Stock are outstanding.  The Indiana Common
Stock, Michigan Common Stock, Nevada Common Stock and New Mexico Common Stock
are collectively referred to herein as the "Common Stock").  No other shares of
capital stock of the Banks are issued or outstanding.  All of the outstanding
shares of Common Stock are
 
17

--------------------------------------------------------------------------------

 
directly and beneficially owned and held by Intermediate Parent and have been
duly authorized and validly issued, are fully paid and nonassessable with no
personal liability attaching to the ownership thereof, have been issued in full
compliance with all federal and state securities laws and other Legal
Requirements, were not issued in violation of or subject to any preemptive
rights or other rights to subscribe for or purchase securities, and are free and
clear of all Encumbrances.
(b)            Outstanding Stock Rights.  Except as set forth in Section 3.02(b)
of the Disclosure Schedule, there are no (i) outstanding preemptive rights,
subscriptions, options, calls, units, warrants or other rights of any kind or
nature to acquire or which relate to any securities of the Banks or their
Subsidiaries; (ii) outstanding securities, instruments or obligations that are
or may become convertible into or exchangeable or exercisable for any securities
of the Banks or their Subsidiaries; (iii) Contracts under which the Company or
any of its Subsidiaries or the Banks and their Subsidiaries are or may become
obligated to sell, issue or otherwise dispose of or redeem, purchase or
otherwise acquire any securities of the Banks or their Subsidiaries; (iv)
shareholder agreements, voting trusts or other agreements, arrangements or
understandings to which the Company or any of its Subsidiaries or the Banks and
their Subsidiaries is a party or of which the Company is aware, that may affect
the exercise of voting or any other rights with respect to the capital stock of
the Banks or their Subsidiaries; or (v) outstanding bonds, debentures, notes or
other indebtedness having the right to vote on any matters on which the
shareholder of the Banks or their Subsidiaries may vote.
(c)            Banks' Subsidiaries.  Other than the Subsidiaries set forth in
Section 3.01(c) of the Disclosure Schedule, the Banks do not have any
Subsidiaries or own any equity interests in any other Person.  The authorized
capital stock of the Banks' Subsidiaries and the number of shares outstanding is
set forth in Section 3.02(c) of the Disclosure Schedule.  No other shares of
capital stock of the Banks' Subsidiaries are issued or outstanding except as set
forth thereon.  All of the outstanding shares of the Banks' Subsidiaries are
directly and beneficially owned and held by the Bank and have been duly
authorized and validly issued, are fully paid and nonassessable with no personal
liability attaching to the ownership thereof, have been issued in full
compliance with all federal and state securities laws and other Legal
Requirements, were not issued in violation of or subject to any preemptive
rights or other rights to subscribe for or purchase securities, and are free and
clear of all Encumbrances.
(d)            Ownership of Assets.  Neither the Company nor any of its
Subsidiaries (other than the Banks and their Subsidiaries) (i) owns or has any
right to use any asset or property (whether real, personal, tangible, intangible
or otherwise) used in or held for use in, or related to, the Business or (ii)
other than the Bank Related Contracts, is a party to any Contract relating to
the Business.  Except as disclosed on Section 3.02(d) of the Disclosure
Schedule, no Subsidiary of the Company (other than the Banks or their
Subsidiaries) has or owns any interest in any Tax Refund (or any proceeds of any
Tax Refund received or to be received after June 30, 2013) or any proceeds
received or to be received after June 30, 2013 related to any Assumed Bank
Related Contract (including any proceeds from any insurance claim to the extent
related to the Banks or their Subsidiaries or the Business).  Notwithstanding
the above, the Company shall assign to the Purchaser those tax assets identified
in Section 2.01.  Through the acquisition of the Shares and the Other Purchase
Assets, Purchaser will acquire all of the rights, property and assets necessary
for the continued conduct of the Business after the Closing in substantially the
same manner as conducted prior to the Closing.
 
18

--------------------------------------------------------------------------------

Section 3.03.                                Business Operations.
(a)            Permits.  The Banks and their Subsidiaries hold all Permits
material to the Business (including without limitation all Permits required from
the FDIC and the applicable state regulators, in connection with the Business)
(each, a "Material Permit").  All of the Material Permits are validly issued,
are in full force and effect and are being and have been complied with by the
Banks and their Subsidiaries in all material respects.  No notice of breach or
default in respect of any Material Permit has been received by the Banks and
their Subsidiaries and there are no proceedings in progress, pending or
threatened which would reasonably be expected to result in the cancellation,
revocation, suspension or adverse alteration of any of them, and the Company is
not aware of any existing matters or state of facts which is reasonably likely
to give rise to any such notice or proceeding.
(b)            Governmental Authorizations.
(i)    Subject to entry of the Sale Order, and except for the filing of
applications and notices with, and the receipt of consents, authorizations,
approvals, exemptions or non-objections from, as applicable, the Governmental
Authorities set forth in Section 3.03(b) of the Disclosure Schedule (including
the transfer of the Bank Transferred Assets and the receipt of the waiver of
liability from the FDIC regarding any potential cross-guarantee liability
relating to any failure of any Affiliate of the Company) (the "Bank Required
Approvals")  , no consents or approvals of or filings or registrations with any
Governmental Authority are necessary on the part of the Company or its
Affiliates in connection with the execution and delivery by the Company of this
Agreement and the consummation by the Company and the Banks of the Contemplated
Transactions.  As of the date of this Agreement, the Company knows of no reason
relating specifically to Company and its Affiliates why any of the Bank Required
Approvals will not be obtained or that any of the Bank Required Approvals will
not be granted without imposition of a Burdensome Condition.
(ii)                   Each Governmental Authorization that is held by the Banks
or their Subsidiaries or that otherwise relates to the Business is valid and in
full force and effect.
(iii)                  The Banks and their Subsidiaries are in compliance with
all of the terms and requirements of each Governmental Authorization applicable
to it that is material to the Business (a "Material Governmental
Authorization").
(iv)                  No event has occurred or circumstance exists that would or
would reasonably be expected to (with or without notice or lapse of time or
both) (A) constitute or result directly or indirectly in a material violation of
or a failure to comply with any term or requirement of any Material Governmental
Authorization, or (B) result directly or indirectly in the revocation,
withdrawal, suspension, cancellation or termination of, or any modification to,
or would otherwise impair in any way, any Material Governmental Authorization.
(v)                  Neither the Company nor the Banks (nor their Subsidiaries)
has received any notice or other communication from any Governmental Authority
regarding (A) any
 
19

--------------------------------------------------------------------------------

 
actual, alleged, possible or potential violation of or failure to comply with
any term or requirement of any Material Governmental Authorization or (B) any
actual, proposed, possible or potential revocation, withdrawal, suspension,
cancellation, termination of or modification to any Material Governmental
Authorization.
(vi)                  All applications required to have been filed for the
renewal of the Material Governmental Authorizations have been duly filed on a
timely basis with the appropriate Governmental Authorities, and all other
filings required to have been made with respect to such Governmental
Authorizations have been duly made on a timely basis with the appropriate
Governmental Authority, except as has not had and would not reasonably be
expected to be material.
(vii)                  There is no authorization, license, approval, consent,
order or any other action of, or any registration, declaration, filing or notice
with or to any Governmental Authority or court that is required for the
execution or delivery by the Company of this Agreement  or the validity or
enforceability of this Agreement against the Company, and, subject to the Sale
Order and the receipt of Purchaser Required Approvals and Bank Required
Approvals, the completion or performance by the Company of any of the
Contemplated Transactions.
(viii)                Except as set forth in Section 3.03(b)(viii) of the
Disclosure Schedule, the Banks and their Subsidiaries are not subject to any
cease-and-desist or other similar order or enforcement action issued by, nor is
any of them a party to any written agreement, consent agreement or memorandum of
understanding with, or a party to any commitment letter, troubled condition
letter, supervisory letter or similar undertaking to, or subject to any capital
directive by, or adopted any board resolutions at the request of, any
Governmental Authority (each item in this sentence, whether or not set forth in
the Disclosure Schedule, a "Regulatory Agreement"), nor has the Banks or their
Subsidiaries been notified since January 1, 2011 by any Governmental Authority
that it is considering issuing, initiating, ordering, or requesting any such
Regulatory Agreement.  Except as set forth in Section 3.03(b)(viii) of the
Disclosure Schedule, the Banks and their Subsidiaries are in compliance in all
material respects with each Regulatory Agreement to which either of them is a
party or subject, and neither the Banks nor their Subsidiaries has received any
notice from any Governmental Authority indicating that the Bank or their
Subsidiaries is not in compliance in any material respect with any such
Regulatory Agreement.
(ix)                  Except for normal examinations of general application
conducted by a Governmental Authority in the Ordinary Course of the Business, no
Governmental Authority has initiated any Proceeding into the Business or
operations of the Banks or their Subsidiaries since January 1, 2011  The most
recent regulatory examination of Indiana Bank and its Subsidiaries was an FDIC
visitation examination conducted by the FDIC, commenced on or about June 10 and
ended on or about June 28.  No Report of Examination other than a status report
was received with respect to such examination.  The most recent regulatory
examination of Michigan Bank and its Subsidiaries was an FDIC visitation
examination conducted by the FDIC, commenced on or about September 30, 2013 and
is in progress as of the date hereof.  No Report of Examination other than a
 
20

--------------------------------------------------------------------------------

 
status report was received with respect to such examination.  The most recent
regulatory examination of Nevada Bank and its Subsidiaries was an FDIC
visitation examination conducted by the FDIC, commenced on or about April 12,
2013 and ended on or about April 26, 2013  The most recent regulatory
examination of New Mexico Bank and its Subsidiaries was an FDIC visitation
examination conducted by the FDIC, commenced on or about June 24, 2013 and ended
on or about July 12, 2013.
(x)    Other than a safety and soundness exam scheduled for Nevada Bank on
October 14, 2013, as of the date of this Agreement, no regulatory examination of
the Banks or their Subsidiaries is under way, and, to the Company's Knowledge,
no other report of examination is pending.
(c)            Compliance with Law.  Neither the Company nor any of its
Subsidiaries is in material violation of, or has materially violated since
January 1, 2011, and to the Knowledge of the Company neither the Company nor any
of its Subsidiaries is under investigation with respect to or has been since
January 1, 2011 threatened to be charged with or given notice of any material
violation of, any Legal Requirement.
Section 3.04.                                Regulatory Reports.
(a)            Company's Reports.  The Company has filed or furnished, as
applicable, on a timely basis, all forms, filings, registrations, submissions,
statements, certifications, reports and documents required to be filed or
furnished by it with any Governmental Authority, including any and all federal
and state banking authorities, since January 1, 2011 (including any amendments
thereto, the "Company's Reports").  Each of the Company's Reports, at the time
of its filing or being furnished, complied as to form in all material respects
with all Legal Requirements applicable to the Company's Reports.  As of their
respective dates (or, if amended prior to the date hereof, as of the date of
such amendment), the Company's Reports did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements made therein, in light of the circumstances in
which they were made, not misleading.
(b)            Banks' Reports.  The Banks and their Subsidiaries have duly filed
with the FDIC, the State of Michigan Department of Insurance and Financial
Regulation, the State of Indiana Department of Financial Institutions, the State
of Nevada Financial Institutions Division, and the State of New Mexico Financial
Institutions Division, as applicable, and any other applicable Governmental
Authorities, as the case may be, in correct form in all material respects the
reports, returns and filing information data required to be filed under any
applicable Legal Requirement, including any and all federal and state banking
authorities, and such reports were complete and accurate in all material
respects and in compliance in all material respects with the requirements of any
applicable Legal Requirement.  As of their respective dates (or, if amended
prior to the date hereof, as of the date of such amendment), such reports did
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements made
therein, in light of the circumstances in which they were made, not misleading.
 
21

--------------------------------------------------------------------------------

Section 3.05.                                Deposits.  All of the deposits held
by the Banks (including the records and documentation pertaining to such
deposits) have been established and are held in compliance in all material
respects with (i) all applicable policies, practices and procedures of the
Banks, and (ii) all applicable Legal Requirements, including anti-money
laundering, anti-terrorism, or embargoed persons requirements.  All of the
deposit accounts of the Banks are insured to the maximum limit set by the FDIC
and any premiums and assessments required to be paid in connection therewith
have been fully paid, and no proceedings for the termination or revocation of
such insurance are pending, or, to the Knowledge of the Company, threatened.
Section 3.06.                                Financial Matters.
(a)            Banks' Financial Statements.  The Company has prior to the date
hereof provided to Purchaser the Unaudited Financial Statements and the Interim
Financial Statements.  The Unaudited Financial Statements and the Interim
Financial Statements (i) are true, accurate and complete in all material
respects, (ii) have been prepared in accordance with GAAP and regulatory
accounting principles consistently applied and (iii) fairly present in all
material respects the consolidated financial position of the Banks and their
Subsidiaries as of the respective dates set forth therein and their consolidated
results of operations, for the respective periods set forth therein, subject, in
the case of the Interim Financial Statements, to normal year-end adjustments
(none of which will be material).  The consolidated financial statements of the
Banks and their Subsidiaries to be prepared after the date of this Agreement and
prior to the Closing (A) will be true, accurate and complete in all material
respects, (B) will have been prepared in accordance with GAAP and regulatory
accounting principles consistently applied subject, in the case of the Interim
Financial Statements, to normal year-end adjustments (none of which will be
material) and (C) will fairly present in all material respects the consolidated
financial position of the Banks and their Subsidiaries as of the respective
dates set forth therein and their consolidated results of operations for the
respective periods set forth therein, subject, in the case of the interim period
financial statements, to normal year-end adjustments (none of which will be
material).
(b)            Call Reports.  The Company has prior to the date hereof provided
to Purchaser true and complete copies of the Call Reports of the Banks for the
period ended June 30, 2013.  The financial statements contained in such Call
Reports (i) are true, accurate and complete in all material respects, (ii) have
been prepared in accordance with GAAP and regulatory accounting principles
consistently applied, except as may be otherwise indicated in the notes thereto
and except for the omission of footnotes, and (iii) fairly present in all
material respects the consolidated financial position of the Banks and their
Subsidiaries as of the respective dates set forth therein and their consolidated
results of operations and stockholders' equity for the respective periods set
forth therein, subject, in the case of the interim period financial statements,
to normal year-end adjustments (none of which will be material).  The balance
sheets dated June 30, 2013, included in the June 30, 2013 Call Reports are
referred to as the "June 30 Balance Sheets."  The financial statements contained
in the Call Reports of the Banks to be prepared after the date of this Agreement
and prior to the Closing (A) will be true, accurate and complete in all material
respects, (B) will have been prepared in accordance with GAAP and regulatory
accounting principles consistently applied, except as may be otherwise indicated
in the notes thereto and except for the omission of footnotes, and (C) will
fairly present in all material respects the consolidated financial position of
the Banks and their Subsidiaries as of the
 
22

--------------------------------------------------------------------------------

 
respective dates set forth therein and their consolidated results of operations
and stockholders' equity for the respective periods set forth therein, subject,
in the case of the interim period financial statements, to normal year-end
adjustments (none of which will be material).
(c)            Systems and Processes.  The Banks and their Subsidiaries have in
place sufficient systems and processes that are customary for banks of the size
and risk profile of the Banks and that (x) provide reasonable assurances
regarding the reliability of the Banks' and their Subsidiaries' financial
statements and (y) in a timely manner accumulate and communicate to the Banks'
and their Subsidiaries' principal executive officer and principal financial
officer the type of information that would be required to be disclosed in the
Banks' and their Subsidiaries' financial statements.  Neither the Banks or their
Subsidiaries nor, to the Company's Knowledge, any employee, auditor, accountant
or representative of the Banks or their Subsidiaries has received or otherwise
had or obtained Knowledge of any complaint, allegation, assertion or claim,
whether written or oral, regarding the adequacy of such systems and processes or
the accuracy or integrity of the Banks' or their Subsidiaries' financial
statements.  To the Company's Knowledge, there has been no instance of fraud by
the Banks or their Subsidiaries, whether or not material, that occurred during
any period since January 1, 2011.
(d)            Auditor Independence.  Since January 1, 2011, the Company's and
the Banks' external auditor was independent of the Company and the Banks and
their management.  As of the date hereof, the Company's and the Banks' external
auditor has not resigned or been dismissed as a result of or in connection with
any disagreements with the Company on a matter of accounting principles or
practices, financial statement disclosure or auditing scope or procedure.
(e)            Books and Records and Internal Controls.
(i)    The Books and Records have been and are being maintained in the Ordinary
Course of Business in accordance and compliance with all applicable accounting
requirements and Legal Requirements and are complete in all material respects to
reflect action and activities by the Banks and their Subsidiaries.  Neither the
Company nor the Banks nor any of their Subsidiaries have any off-balance sheet
arrangements as defined in Item 303(a)(4)(ii) of Regulation S-K of the
Securities Act of 1933, as amended.
(ii)    The records, systems, controls, data and information of the Banks and
their Subsidiaries are recorded, stored, maintained and operated under means
(including any electronic, mechanical or photographic process, whether
computerized or not) that are under the ownership and control of the Banks and
their Subsidiaries or any of their accountants (including all means of access
thereto and therefrom) in all material respects.  The Banks and their
Subsidiaries have established and maintain a system of internal accounting
controls sufficient to provide reasonable assurances that (A) transactions are
executed in accordance with its management's general or specific authorizations
and (B) transactions are recorded in conformity with GAAP consistently applied
and all Legal Requirements.  Since January 1, 2011, none of the Banks, their
Subsidiaries or, to the Company's Knowledge, any director, senior executive
officer, auditor independent accountant of the Company, the Banks or their
Subsidiaries, has received written notice
 
23

--------------------------------------------------------------------------------

 
or otherwise obtained knowledge of any material weakness regarding the
accounting or auditing practices, procedures or methods of the Banks and their
Subsidiaries or their respective internal accounting controls.
(f)            Liabilities.  Neither the Banks nor their Subsidiaries has any
Liability, and there is no existing condition, situation or set of circumstances
that could reasonably be expected to result in such a Liability, except:  (i)
Liabilities to the extent reflected in or provided for on the June 30 Balance
Sheets; (ii) Liabilities incurred in the Ordinary Course of Business since June
30, 2013 that are not, individually or in the aggregate, material to the Bank;
(iii) Liabilities disclosed in Section 3.06(f) the Disclosure Schedule; and (iv)
Liabilities arising from this Agreement.
Section 3.07.                                Tax Matters.
(a)            Except as set forth in Section 3.07(a) of the Disclosure
Schedule, each of the Banks and their Subsidiaries (or the Company on behalf of
the Banks or their Subsidiaries) has filed all federal income Tax Returns and
all other material Tax Returns required to be filed by it.  All such Tax Returns
were true, correct and complete in all material respects and accurately
reflected in all material respects the taxable income (or other measure of Tax)
of the Banks and their Subsidiaries.
(b)            Except as set forth in Section 3.07(b) of the Disclosure
Schedule, each of the Company, the Banks and their Subsidiaries (or the Company
on behalf of the Banks or their Subsidiaries) has paid all material Taxes
required to be paid by the Banks, their Subsidiaries or the consolidated,
combined, affiliated, unitary or other tax group including the Company, the
Banks and their Subsidiaries whether or not shown on any Tax Return.  The Banks
and their Subsidiaries have established reserves in accordance with GAAP that
are adequate for the payment of all Taxes not yet due and payable with respect
to the assets and operations of the Banks and their Subsidiaries.
(c)            Each of the Banks and their Subsidiaries (or the Company on
behalf of the Banks or their Subsidiaries) has withheld and paid to the
appropriate taxing authority all material Taxes required to be withheld and
paid, including in connection with any amounts owing to any employee,
independent contractor, creditor, stockholder or other third party and all Forms
W-2 and 1099 and any other forms required with respect thereto have been
properly completed and timely filed.
(d)            Except as set forth in Section 3.07(d) of the Disclosure
Schedule, none of the Company, the Banks or their Subsidiaries has received from
any taxing authority written notice of, and, to the Knowledge of the Company,
there is not threatened, any audit, claim, action, suit, request for
information, ruling, determination, investigation or administrative or judicial
proceeding that is pending or being conducted with respect to Taxes of the Banks
or their Subsidiaries.  None of the Company, the Banks or their Subsidiaries has
received from any taxing authority (including in jurisdictions in which the
Banks or their Subsidiaries has not filed Tax Returns) written notice of, and,
to the Knowledge of the Company, there is not threatened, any proposed
assessment, adjustment or deficiency for any amount of Taxes proposed, asserted,
or assessed against the Banks or their Subsidiaries.
 
24

--------------------------------------------------------------------------------

(e)            Neither the Banks nor their Subsidiaries is a party to or bound
by any Tax sharing, allocation or indemnification agreement or similar agreement
or arrangement other than (i) the Amended and Restated Federal Income and State
Tax Sharing Agreement, effective December 1, 2005 by and between Ultimate Parent
and Nevada Bank; (ii) the Amended and Restated Federal Income and State Tax
Sharing Agreement, effective December 1, 2003 by and between Ultimate Parent and
Indiana Bank; (iii) the Amended and Restated Federal Income and State Tax
Sharing Agreement, effective April 6, 2000 by and between Ultimate Parent and
New Mexico Bank, and (iv) the Amended and Restated Federal Income and State Tax
Sharing Agreement, effective March 31, 2009, by and between Intermediate Parent
and Michigan Bank ((i)-(iv) collectively, the "Tax Sharing Agreements").
(f)            Neither the Banks nor their Subsidiaries has, in the past seven
years or, to the Knowledge of the Company, in prior years, constituted either a
"distributing corporation" or a "controlled corporation" in a distribution of
stock intended to qualify for tax-free treatment under Section 355 of the Code.
(g)            Neither the Banks nor their Subsidiaries will be required, for
income Tax purposes for any taxable period ending after the Closing Date, to
include in its taxable income any item of income or gain or to exclude from its
taxable income any item of deduction or loss as a result of any (i) change in
method of accounting under Section 481(c) of the Code (or any corresponding or
similar provision of state, local or foreign law) for a taxable period ending on
or prior to the Closing Date, (ii) closing agreement under Section 7121 of the
Code (or any corresponding or similar provision of state, local or foreign law)
executed on or prior to the Closing Date, (iii) installment sale or open
transaction disposition occurring on or prior to the Closing Date, or (iv)
prepaid amount received on or prior to the Closing Date.
(h)            There are no liens or encumbrances for Taxes on any of the assets
of the Banks or their Subsidiaries other than liens or encumbrances for Taxes
not yet due and payable and Permitted Liens.
(i)            No written claim has been received in the last six years by the
Company, the Banks or their Subsidiaries from a taxing authority in a
jurisdiction where the Banks or their Subsidiaries does not file Tax Returns
that the Banks or their Subsidiaries is or may be subject to taxation by that
jurisdiction or should have been included in a combined, consolidated,
affiliated, unitary or other group Tax Return of that jurisdiction.
(j)            Neither the Banks nor their Subsidiaries has engaged in any
"reportable transactions" within the meaning of Treasury Regulations Section
1.6011-4(b).
(k)            Except as set forth in Section 3.07(k) of the Disclosure
Schedule, neither the Banks nor their Subsidiaries is subject to an annual
limitation under Section 382 of the Code on the utilization of built-in losses
or pre-change loss or credit carryforwards.
  Section 3.08.                                Litigation And Claims.  There are
no current, pending or, to the Knowledge of the Company, threatened Proceedings
against or relating to the Banks or their Subsidiaries or the Business or any of
the Contemplated Transactions, or that could otherwise materially interfere with
or delay any of the Contemplated Transactions.  There is no material
 
25

--------------------------------------------------------------------------------

 
Order or regulatory restriction imposed upon or relating to the Banks or their
Subsidiaries or the Business or any of the Contemplated Transactions, or that
could otherwise materially interfere with or delay any of the Contemplated
Transactions.
Section 3.09.                                Employees.  Section 3.09 of the
Disclosure Schedule sets forth, for each officer of the Banks and each employee
of the Banks whose total compensation equals or exceeds $50,000, such employee's
name, title, hire date, location, whether full- or part-time, whether active or
on leave (and, if on leave, the nature of the leave and the expected return
date), annual salary or wage rate, most recent annual bonus received and current
annual bonus opportunity.  Five days prior to the Closing Date, the Company will
provide Purchaser with a revised version of Section 3.09 of the Disclosure
Schedule, updated as of such date.  Except as set forth on Section 3.09 of the
Disclosure Schedule, no (i) officer of the Banks or (ii) other key employee of
the Banks whose total compensation equals or exceeds $50,000, has indicated to
the Company or the Banks or any of their Subsidiaries that he or she intends to
resign or retire as a result of the transactions contemplated by this Agreement
or otherwise within one year after the Closing Date.
Section 3.10.                                Employee Benefit Plans; Labor.
(a)            Section 3.10(a) of the Disclosure Schedule sets forth a complete
and correct list of each Benefit Arrangement.  The Company has prior to the date
hereof provided to Purchaser correct and complete copies of (i) each Benefit
Arrangement, including all amendments thereto (or, in the case of any such
Benefit Arrangement that is unwritten, descriptions thereof), (ii) the most
recent annual reports on Form 5500 filed with the Internal Revenue Service with
respect to each Benefit Arrangement (if any such report was required), (iii) the
most recent summary plan description for each Benefit Arrangement for which such
summary plan description is required and (iv) each trust agreement and insurance
or group annuity contract relating to any Benefit Arrangement.
(b)            Each Benefit Arrangement that is intended to be tax qualified
under Section 401(a) of the Code (each, a "Qualified Plan") and each trust
established in connection with any Qualified Plan which is intended to be tax
exempt under Section 501(a) of the Code is tax qualified or tax exempt, as
applicable, and the Banks have received a determination letter or an opinion
letter from the Internal Revenue Service upon which they may rely regarding each
such Qualified Plan's qualified status under the Code, and (ii) no event has
occurred since the date of the most recent determination letter or application
relating to any such Qualified Plan that would adversely affect the
qualification of such Qualified Plan.  The Company has prior to the date hereof
provided to Purchaser a correct and complete copy of the most recent
determination letter or opinion letter received with respect to each Qualified
Plan, as well as a correct and complete copy of each pending application for a
determination letter, if any.
(c)            Each Benefit Arrangement has been administered in all material
respects in accordance with its terms and in compliance with the applicable
provisions of ERISA, the Code, all other Legal Requirements and the terms of all
applicable collective bargaining agreements (if any).  No events have occurred
with respect to any Benefit Arrangement that could result in payment or
assessment by or against the Banks or their Subsidiaries of any excise taxes
under Section 4972, 4975, 4976, 4977, 4979, 4980B, 4980D, 4980E or 5000 of the
Code.  There are no
 
26

--------------------------------------------------------------------------------

 
investigations by any Governmental Authority, termination proceedings or other
claims (except routine claims for benefits payable under the Benefit
Arrangements) or Proceedings against or involving any Benefit Arrangement.
(d)            Neither the Company nor the Banks (or their Subsidiaries) has any
obligation to gross up, indemnify or otherwise reimburse any current or former
employee of the Banks or their Subsidiaries for any tax incurred by any such
employee, including, without limitation, under Section 409A or 4999 of the Code.
 No Benefit Arrangement, individually or collectively, would reasonably be
expected to result in the payment of any amount that would not be deductible
under Section 280G of the Code.
(e)            No Benefit Arrangement is subject to Title IV or Section 302 of
ERISA or Section 412 of the Code.  No direct, contingent or secondary liability
to any Person has been incurred or could reasonably be expected to be incurred
by the Banks or their ERISA Affiliates under Title IV of ERISA.
(f)            Except as set forth in Section 3.10(f) of the Disclosure
Schedule, neither the Banks nor any their ERISA Affiliates contributes to, or
has within the preceding six years, contributed to, any Multiemployer Plan.
 Neither the Banks nor any of their ERISA Affiliates have, within the preceding
six years, withdrawn in a complete or partial withdrawal from any Multiemployer
Plan or incurred any liability under Section 4204 of ERISA that has not been
satisfied in full.
(g)            The Banks and their Subsidiaries have no obligation to provide
medical, dental or life insurance benefits (whether or not insured) to any
employees or former employees of the Banks or their Subsidiaries after
retirement or other termination of service (other than coverage mandated by
COBRA.
(h)            There are no collective bargaining agreements binding on the
Banks or their Subsidiaries; none of the employees of the Banks or their
Subsidiaries is represented by a labor union, and to the Knowledge of the
Company, there is no, and has been no, (i) organizational effort made or
threatened by or on behalf of any labor organization or trade union to organize
any employees of the Banks or their Subsidiaries, and (ii) no demand for
recognition of any employees of the Banks or their Subsidiaries has been made by
or on behalf of any labor organization or trade unions.
(i)            There are no, and there have not been any, strikes, work
stoppages, work slowdowns or lockouts pending or to the Knowledge of the
Company, contemplated or threatened against or involving the Banks or their
Subsidiaries.
(j)            The Company and the Banks are in compliance, in all material
respects, with all applicable Legal Requirements respecting employment and
employment practices, including those relating to labor management relations,
wages, hours, overtime, employee classification, discrimination, sexual
harassment, civil rights, affirmative action, work authorization, immigration,
safety and health, information privacy and security, workers compensation,
continuation coverage under group health plans, wage payment and the payment and
withholding of Taxes.
 
27

--------------------------------------------------------------------------------

(k)            There are no Proceedings pending or, to the Knowledge of the
Company, threatened against or affecting the Banks or their Subsidiaries,
relating to the alleged material violation of any applicable Legal Requirement
pertaining to labor relations or employment matters.
(l)            Except as set forth in Section 3.10(l) of the Disclosure
Schedule, the consummation of the transactions contemplated by this Agreement
will not (either alone or together with any other event) entitle any current or
former employee, consultant or independent contractor of the Banks or their
Subsidiaries to severance pay or accelerate the time of payment or vesting or
trigger any material payment or funding (through a grantor trust or otherwise)
of compensation or benefits under, materially increase the amount payable or
trigger any other material obligation pursuant to, any Benefit Arrangement.
(m)            There has been no amendment to, written interpretation of or
announcement (whether or not written) by the Company, the Banks or the Banks'
Subsidiaries relating to, or change in employee participation or coverage under,
any Benefit Arrangement that would increase materially the expense of
maintaining such plan above the level of expense incurred in respect thereof for
the most recent fiscal year ended prior to the date hereof.
(n)            Any and all benefits and coverage under each health, accident,
life, disability and similar plan or arrangement sponsored by the Company, the
Banks or any Subsidiary is not other than fully insured.
(o)            No Benefit Arrangement, or similar plan or arrangement sponsored
by the Company, the Banks or any of their Subsidiaries, is subject to any
requirement of Section 409A of the Code.
  Section 3.11.                                Properties and Leases.  The Banks
or their Subsidiaries (a) have good, valid and marketable title to all the
properties and assets reflected in the June 30 Balance Sheets or acquired after
the date thereof (except properties sold or otherwise disposed of since the date
thereof in the Ordinary Course) (the "Owned Properties"), free and clear from
any Encumbrances other than Encumbrances that, (A) individually or in the
aggregate, (i) would not, and would not reasonably be expected to, affect the
value thereof or interfere with the use made or to be made thereof by the Banks
or their Subsidiaries in any material respect or otherwise be material, (ii) do
not secure indebtedness for borrowed money and (iii) arose only in the Ordinary
Course and (B) in the case of Owned Properties consisting of Real Estate,
Permitted Liens, (b) is the lessee of all leasehold estates reflected in the
June 30 Balance Sheets or acquired after the date thereof (except for leases
that have expired by their terms since the date thereof) (the "Leased
Properties" and, collectively with the Owned Properties, the "Properties"; and
any Property consisting of real estate or buildings or improvements thereon
("Real Estate")), free and clear from Encumbrances other than Encumbrances that,
(A) individually or in the aggregate, (i) would not, and would not reasonably be
expected to, affect the value thereof or interfere with the use made or to be
made thereof by the Banks or their Subsidiaries in any material respect or
otherwise be material, (ii) do not secure indebtedness for borrowed money and
(iii) arose only in the Ordinary Course and (B) in the case of Leased Properties
consisting of Real Estate, Permitted Liens and is in possession of the
properties purported to be leased thereunder, and each such lease is valid
without default thereunder by the lessee or, to the
 
28

--------------------------------------------------------------------------------

 
Knowledge of the Company, the lessor, and (c) owns or leases all properties and
assets as are used by the Banks or their Subsidiaries in the Business or
otherwise necessary to their respective operations as now conducted.  Section
3.11 of the Disclosure Schedule contains a true and complete list of all Real
Estate as of the date of this Agreement and identifies which Real Estate is
owned and which is leased.  The Real Estate is in material compliance with all
applicable zoning laws and building codes, and the buildings and improvements
located on the Real Estate are in good operating condition and in a state of
good working order, ordinary wear and tear excepted.  There are no pending or,
to the Knowledge of the Company, threatened material condemnation proceedings
against any of the Real Estate.  The Banks and their Subsidiaries are in
compliance with all applicable health and safety related requirements for the
Real Estate, including those under the Americans with Disabilities Act of 1990
and the Occupational Safety and Health Act of 1970.
  Section 3.12.                                Absence of Certain Changes.
 Since June 30, 2013, there has not been any action or omission by the Company,
the Banks or their Subsidiaries that, if taken or omitted to be taken during the
period from the date of this Agreement through the Closing Date, without
Purchaser's consent, would constitute a breach of Section 5.01, except as
disclosed in the Section 3.12 of the Disclosure Schedule.  Since June 30, 2013,
(a) there has not been, and no fact, effect, event, change, occurrence or
circumstance has occurred that would reasonably be expected to have, a Material
Adverse Effect, and (b) no material default (or event which, with notice or
lapse of time, or both, would constitute a material default) exists on the part
of the Banks or their Subsidiaries or, to the Knowledge of the Company, on the
part of any other party, in the due performance and observance of any term,
covenant or condition of any Contract to which the Banks or their Subsidiaries
is a party and which is, individually or in the aggregate, material to the
financial condition of the Banks and their Subsidiaries.
Section 3.13.                                Commitments and Contracts.
(a)            Except as set forth in Section 3.13(a) of the Disclosure
Schedule, there are no Contracts to which the Banks or their Subsidiaries is a
party or subject or which otherwise relate to the Business (whether written or
oral, express or implied, whether or not the Banks or the Company is party
thereto) of the type described below (each Contract disclosed or required to be
disclosed, including the Bank Related Contracts, a "Bank Significant
Agreement"):
(i)    any Contract which is or would constitute a "material contract" within
the meaning of Item 601(b)(10) of Regulation S-K to be performed in whole or in
part after the date of this Agreement;
(ii)    any Contract with respect to the employment or service of any current
directors, officers, employees or consultants of the Banks or their Subsidiaries
and of any former director or officer of the Banks or their Subsidiaries whose
service as such terminated after December 31, 2010, other than the Banks'
standard form at-will offer letter;
(iii)                  any Contract by the Banks or their Subsidiaries with (A)
the Company or any of its Affiliates (other than the Banks or their
Subsidiaries) or (B) any director or officer of the Company or its Affiliates;
 
29

--------------------------------------------------------------------------------

(iv)                  any Contract which limits or purports to limit the freedom
of the Banks or their Subsidiaries or any of their employees (or after Closing
would so limit or purport to so limit Purchaser or any of its Affiliates or any
of its or their employees) to compete in any line of business or with any Person
or in any area, or to solicit the business of any Person or category of Persons;
(v)                   any Contract with a Governmental Authority;
(vi)                  any Contract pursuant to which the Banks or their
Subsidiaries grants or makes available, or is granted or receives, any material
Proprietary Rights;
(vii)                 any Contract which (A) grants any person a right of first
refusal, right of first offer or similar right with respect to any material
properties, assets or businesses of the Banks or their Subsidiaries; (B) limits
or purports to limit the ability of the Banks or their Subsidiaries to own,
operate, sell, transfer, pledge or otherwise dispose of any assets or business
the Banks or their Subsidiaries owns, or (C) contains a "most favored nation"
clause or similar term providing preferential pricing to a party (other than the
Banks or their Subsidiaries) that is material to the Banks or their
Subsidiaries;
(viii)                any partnership, joint venture, limited liability company,
operating, shareholder, investors rights or other similar agreement or
arrangement;
(ix)                  any lease or sublease (A) of personal property providing
for aggregate rentals of $10,000 or more or (B) of Real Estate;
(x)                   any indenture, deed of trust, loan agreement or other
financing agreement or instrument to which the Banks or their Subsidiaries is an
obligor or guarantor;
(xi)                  any Contract relating to the acquisition or disposition of
any material business or material assets or liabilities (whether by merger, sale
of stock or assets or otherwise), which acquisition or disposition is not yet
complete or where such contract contains continuing material obligations,
including continuing material indemnity obligations, of the Banks or their
Subsidiaries;
(xii)                  any agreement or series of related agreements for the
purchase, sale, receipt, lease or use of materials, supplies, goods, services,
equipment or other assets providing for aggregate payments by or to the Banks
and their Subsidiaries of $10,000 or more annually or $25,000 or more in
aggregate;
(xiii)                 any participation, loan purchase or similar agreement
pursuant to which the Banks or their Subsidiaries has (A) acquired an interest
in the indebtedness of any third party or (B) sold an interest in the
indebtedness of any third party;
(xiv)                any agreement (including any keepwell agreement, other than
the Company's source of strength obligations pursuant to the Federal Reserve
Board's Regulation Y) under which (A) any Person has directly or indirectly
guaranteed any liabilities or obligations of the Banks or their Subsidiaries or
(B) the Banks or their Subsidiaries has, directly or indirectly, guaranteed any
liabilities or obligations of any
 
30

--------------------------------------------------------------------------------

 
other Person (other than letters of credit entered into in the Ordinary Course,
including for the avoidance of doubt with customary terms);
(xv)                  any correspondent Contract or other similar Contract;
(xvi)                any other agreement, commitment, arrangement or plan that
is (A) not made in the Ordinary Course or (b) material to the Banks and their
Subsidiaries, taken as a whole; and
(xvii)              any Contract of the Company or its Affiliates to which the
Banks are not a party but relate in any material respect to the Business.
(b)            Prior to the date hereof, the Company has provided (by hard copy
or electronic data room access) to Purchaser or its representatives true,
correct and complete copies, including all amendments, of each of the Bank
Significant Agreements.  The Company represents that (i) each of the Bank
Significant Agreements has been duly and validly authorized, executed and
delivered by the Banks or their Subsidiaries and is binding on the Banks or
their Subsidiaries, as applicable, and to the Company's Knowledge, each other
party thereto, and in full force and effect; (ii) the Banks and their
Subsidiaries are in all material respects in compliance with and have in all
material respects performed all obligations required to be performed by any of
them as of the date of this representation under each Bank Significant
Agreement; (iii) none of the Company or its Affiliates has received any notice
to terminate, in whole or part, or notice of any material violation or default
(or any condition which with the passage of time or the giving of notice would
cause such a violation or default) by any party under any Bank Significant
Agreement and neither entry into this Agreement nor completion of the
Contemplated Transactions will result in any such violation, default or
condition; and (iv) no other party to any Bank Significant Agreement is, to the
Knowledge of the Company, in default or violation in any respect thereunder.
  Section 3.14.                                Risk Management Instruments.
 Section 3.14 of the Disclosure Schedule sets forth all derivative instruments
of the Banks and their Subsidiaries, including swaps, caps, floors and option
agreements, whether entered into for the Banks' or their Subsidiaries' own
account or for the account of a customer of the Banks.  All such derivative
instruments were entered into (a) only in the Ordinary Course of Business and
consistent with past practice, (b) in accordance with all applicable laws,
rules, regulations and regulatory policies and in accordance with prudent
practices and (c) with counterparties believed to be financially responsible at
the time; and each of them constitutes the valid and legally binding obligation
of the Banks or their Subsidiaries and is enforceable against the Banks or their
Subsidiaries, as applicable, and to the Knowledge of the Company, the other
parties thereto (except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and similar laws of
general applicability relating to or affecting creditors' rights or by general
equity principles) in accordance with its terms.  Neither the Banks or their
Subsidiaries nor any other party thereto, is in breach of any of its material
obligations under any such agreement or arrangement.
 
31

--------------------------------------------------------------------------------

Section 3.15.                                Environmental Matters.
(a)            The Banks and their Subsidiaries are and have since January 1,
2011 been in compliance in all material respects with all Environmental Laws.
 None of the Banks, the Banks' Subsidiaries nor the Company has received any
communication from any Person that alleges that the Banks or their Subsidiaries
is not in compliance with or is subject to any Liability under any Environmental
Laws and, to the Knowledge of the Company, there are no circumstances that would
reasonably be expected to prevent or interfere with such compliance or give rise
to such Liability in the future.
(b)            There is no Environmental Claim pending or, to the Knowledge of
the Company, threatened, nor are there any circumstances that would reasonably
be expected to form the basis for any Environmental Claim, against the Banks or
their Subsidiaries or against any person or entity whose liability for any
Environmental Claim the Banks or their Subsidiaries has indemnified, retained or
assumed by contract or by operation of law.
(c)            The Company has provided to Purchaser all assessments, reports,
data, results of investigations or audits, and other information that is in the
possession or control of or reasonably available to the Company or the Banks or
their Subsidiaries regarding any Materials of Environmental Concern or
Environmental Claim pertaining to or the environmental condition of any
properties currently or previously owned, leased or operated by the Banks or
their Subsidiaries, including but not limited to corporate offices or branch
locations or properties acquired through foreclosure, granting of a deed in lieu
of foreclosure or similar transfer of title or possession, or the compliance (or
noncompliance) by or Liability of the Banks or their Subsidiaries under any
Environmental Laws.
(d)            Except as disclosed in Disclosure Schedule 3.15(d), or as would
not reasonably be expected to give rise to any Liability of the Banks or their
Subsidiaries, no Materials of Environmental Concern have been discharged,
disposed of, spilled, leaked or otherwise released at, on, to, from or under any
property now or previously owned, leased or operated by the Banks or their
Subsidiaries or any of their respective predecessors (including, to the
Knowledge of the Company, any such properties acquired through foreclosure,
granting of a deed in lieu of foreclosure or similar transfer of title or
possession).
(e)            Neither the Banks nor their Subsidiaries is required by any
Environmental Law or by virtue of the transactions set forth herein and
contemplated hereby, or as a condition to the effectiveness of any transactions
contemplated hereby, (i) to perform a site assessment for Materials of
Environmental Concern, (ii) to remove or remediate Materials of Environmental
Concern, (iii) to give notice to, make any filings with or receive approval from
any Governmental Authority regarding environmental matters, other than a
supervising bankruptcy court with jurisdiction over the pending transaction, or
(iv) to record or deliver to any Person any disclosure document or statement
pertaining to environmental matters.
  Section 3.16.                                Insurance.  The Banks and their
Subsidiaries maintain insurance underwritten by insurers of recognized financial
responsibility, of the types and in the amounts that the Banks and their
Subsidiaries reasonably believe are adequate for their business, including, but
not limited to, insurance covering all real and personal property owned by or
 
32

--------------------------------------------------------------------------------

 
leased by the Banks or their Subsidiaries against theft, damage, destruction,
acts of vandalism and all other risks customarily insured against, with such
deductibles as are customary for companies in the same or similar business.
 Section 3.16 of the Disclosure Schedule sets forth a true and complete list of,
and the Company has furnished to Purchaser prior to the date hereof true and
complete copies of, all insurance policies and fidelity bonds relating to the
assets, business, operations, employees, officers or directors of the Banks and
their Subsidiaries, whether or not the Banks or their Subsidiaries are party to
such insurance policies or fidelity bonds.  Except as set forth in Section 3.16
of the Disclosure Schedule, there is no claim by the Banks or their Subsidiaries
pending under any of such policies or bonds as to which coverage has been
questioned, denied or disputed by the underwriters of such policies or bonds or
in respect of which such underwriters have reserved their rights.  All premiums
payable under all such policies and bonds have been timely paid and the Company,
the Banks and their Subsidiaries have otherwise in all material respects
complied fully with the terms and conditions of all such policies and bonds.
 Such policies of insurance and bonds (or other policies and bonds providing
substantially similar insurance coverage) have been in effect since at least
January 1, 2006 and remain in full force and effect.  The Company has no
Knowledge of any threatened termination of, premium increase with respect to, or
material alteration of coverage under, any of such policies or bonds.  The Banks
and their Subsidiaries shall after the Closing continue to have coverage under
such policies and bonds with respect to events occurring prior to the Closing
and such coverage will not be affected by any claims by the Company or any of
its Subsidiaries other than the Banks and their Subsidiaries.
  Section 3.17.                                Intellectual Property.  The Banks
and their Subsidiaries own, are licensed to use or otherwise possess legally
enforceable rights to use all patents, patent rights, licenses, inventions,
copyrights, know-how (including trade secrets, applications and other unpatented
or unpatentable proprietary or confidential information, systems or procedures),
trademarks, service marks, trade names, domain names and other intellectual
property rights (collectively, "Proprietary Rights") that are material to the
Business and used in or necessary for the conduct of the Business as currently
conducted.  The Banks and their Subsidiaries have the right to use all material
Proprietary Rights owned by the Banks or used in the conduct of the Business as
currently conducted without infringing, misappropriating or otherwise violating
the Proprietary Rights of any third party, and neither the Banks, their
Subsidiaries nor the conduct of the Business has infringed, misappropriated or
otherwise violated any such Proprietary Rights in any material respect.  To the
Company's Knowledge, the Banks have the right to use all material Proprietary
Rights licensed to the Banks and used in the conduct of the Business as
currently conducted without infringing, misappropriating or otherwise violating
the Proprietary Rights of any third party or violating the terms of any
licensing or other agreement to which the Banks are a party.  To the Company's
Knowledge, no Person is infringing, misappropriating or otherwise violating any
of the Proprietary Rights of the Banks or their Subsidiaries, except where such
infringement, misappropriation or other violation, or the lack of a right to use
such Proprietary Rights, would not have any material impact on the Banks or
their Subsidiaries.  No charges, claims or litigation have been asserted or, to
the Company's Knowledge, threatened against the Banks or their Subsidiaries (i)
contesting the right of the Banks or their Subsidiaries to use, or the validity
of, any of the Proprietary Rights used in the conduct of Business as currently
conducted, (ii) challenging or questioning the validity or effectiveness of any
license or agreement pertaining thereto or asserting the misuse thereof or (iii)
claiming that the Banks, their Subsidiaries or the conduct of the Business
infringes, misappropriates or otherwise violates any
 
33

--------------------------------------------------------------------------------

 
Proprietary Rights of any Person, and, to the Company's Knowledge, no valid
basis exists for the assertion of any such charge, claim or litigation.  All
licenses and other agreements to which the Banks or their Subsidiaries is a
party relating to Proprietary Rights are in full force and effect and constitute
valid, binding and enforceable obligations of the Banks and, to the Company's
Knowledge, each other party thereto, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors' rights and to general equity
principles, as the case may be, and there have not been and there currently are
not any defaults (or any event which, with notice or lapse of time or both,
would constitute a default) by the Banks or, to the Company's Knowledge, any
other party thereto under any license or other agreement affecting Proprietary
Rights used in the conduct of the Business as currently conducted, except for
defaults, if any, which would not have any material impact on the Banks or their
Subsidiaries.  Other than with respect to the items marked with *** on Section
3.17 of the Disclosure Schedule, the validity, continuation and effectiveness of
all licenses and other agreements relating to the Proprietary Rights used in the
conduct of Business as currently conducted and the current terms thereof will
not be affected by the transactions contemplated by this Agreement.  Section
3.17 of the Disclosure Schedule sets forth a true and complete list of all
registrations and applications for registration of Proprietary Rights owned by
the Banks or their Subsidiaries.
Section 3.18.                                Related Party Transactions.
(a)            Except as disclosed on Section 3.18 of the Disclosure Schedule,
neither the Banks nor their Subsidiaries is now or has since January 1, 2011,
been involved, directly or indirectly, in any business arrangement or other
relationship (as debtor, creditor, guarantor or otherwise), Contract for goods
or services, lease or other transaction or agreement with (x) the Company or any
of its Affiliates (other than the Banks or their Subsidiaries), any director or
officer of the Company or any of its Affiliates (including the Banks and their
Subsidiaries), any stockholder owning 1% or more of the outstanding Common Stock
of the Company or, to the Knowledge of the Company, any Affiliate or "associate"
or member of the "immediate family" (as such terms are respectively defined in
Rule 12b-2 and Rule 16a-1 of the 1934 Act) of any such director, officer or
stockholder, or (y) to the Knowledge of the Company, and other than currently
performing and un-classified credit and consumer banking transactions in the
Ordinary Course of Business and in compliance with applicable laws and
regulations, any employee of the Company or any of its Affiliates (including the
Banks and their Subsidiaries) who is not an officer, or any Affiliate, or
"associate" or member of the "immediate family" of any such employee.
(b)            The Banks and their Subsidiaries are in compliance with Sections
23A and 23B of the Federal Reserve Act and its implementing regulations, and all
extensions of credit by the Bank to any "executive officer," director or
"principal shareholder" (as such terms are defined in the Federal Reserve
Boards' Regulation O) of the Banks or the Company have been made in compliance
with the Federal Reserve Board's Regulation O and the Company has not been
advised that, and has no reason to believe that, any facts or circumstances
exist that would cause the Banks, or any extensions of credit by the Banks, not
to be so compliant.
  Section 3.19.                                Community Reinvestment Act.  The
Company has no Knowledge of, has not been advised of, and has no reason to
believe that any facts or circumstances exist that would cause the Banks or
their Subsidiaries to be deemed not to be in
 
34

--------------------------------------------------------------------------------

 
satisfactory compliance in any material respect with the Community Reinvestment
Act ("CRA") or to be assigned a rating for CRA purposes by federal or state bank
regulators of lower than "satisfactory."
  Section 3.20.                                Anti-money Laundering.  The
Company has no Knowledge of, has not been advised of, and has no reason to
believe that any facts or circumstances exist that would cause the Banks or
their Subsidiaries to be operating in violation in any material respect of the
Bank Secrecy Act, the USA PATRIOT Act of 2001 (the "USA PATRIOT Act"), any order
issued with respect to anti-money laundering by the U.S. Department of the
Treasury's Office of Foreign Assets Control, or any other applicable anti-money
laundering statute, rule or regulation or any license, order or regulation
issued with respect to economic sanctions programs by the U.S. Department of the
Treasury's Office of Foreign Assets Control, or that the Banks or their
Subsidiaries is under investigation with respect to or has been threatened to be
charged with or given notice of any violation of any of the foregoing.  The
Banks' Boards of Directors have adopted and implemented an anti-money laundering
program that contains adequate and appropriate customer identification
verification procedures that comply with Section 326 of the USA PATRIOT Act and
that meets the requirements in all material respects of Section 352 of the USA
PATRIOT Act.
  Section 3.21.                                Customer Information Security.
 Since January 1, 2011, there has been no unauthorized disclosure of, or access
to any non-public personal information of a customer of the Banks or their
Subsidiaries that could result in substantial harm or inconvenience to such
customer.  The Company has no Knowledge of, has not been advised of, and has no
reason to believe that any facts or circumstances exist that would cause the
Banks or their Subsidiaries to be deemed not to be in satisfactory compliance in
any material respect with the applicable privacy of customer information
requirements contained in any federal and state privacy laws and regulations,
including, without limitation, in Title V of the Gramm-Leach-Bliley Act of 1999
and regulations promulgated thereunder, as well as the provisions of any
information security program adopted by the Banks pursuant to 12 C.F.R. Part
364.
  Section 3.22.                                Loan Portfolio.  i) Section
3.22(a)(i) of the Disclosure Schedule sets forth (i) the aggregate outstanding
principal amount, as of September 30, 2013, of all loan agreements, notes or
borrowing arrangements (including leases, credit enhancements and
participations) payable to Banks or their Subsidiaries (collectively, the
"Loans"), other than "non-accrual" Loans, and (ii) separately, the aggregate
outstanding principal amount, as of the date hereof, of all "non-accrual" Loans.
 Except as listed on Section 3.22(a)(ii) of the Disclosure Schedule, as of the
date hereof, neither the Banks nor their Subsidiaries had any outstanding Loan
or asset classified as "Other Real Estate Owned" or that was designated
internally by the Banks or their Subsidiaries (or, to the Company's Knowledge,
by a Governmental Authority in an examination report or directive) as "special
mention," "substandard," "doubtful," "loss" or words of similar import (any of
the foregoing Loans or assets, "Criticized Assets").  Section 3.22(a)(iii) of
the Disclosure Schedule sets forth (x) a summary of Criticized Assets as of the
date hereof, by category of Loan (e.g., commercial and consumer), together with
the aggregate principal amount of such Loans by category and (y) each asset of
the Banks or their Subsidiaries that, as of the date hereof, is so classified.
 In addition, subject to the disclosures set forth on Section 3.22(a)(iv) of the
Disclosure Schedule, to the Company's Knowledge, no borrower with respect to a
Loan has (i) filed, or consented by answer or otherwise to the filing against it
of, a
 
35

--------------------------------------------------------------------------------

 
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy or insolvency
law of any jurisdiction, (ii) to the Knowledge of the Company, made an
assignment for the benefit of its creditors, (iii) to the Knowledge of the
Company consented to the appointment of a custodian, receiver, trustee,
liquidator or other officer with similar power over itself or any substantial
part of its property, (iv) been adjudicated insolvent, or (v) taken action for
the purpose of authorizing any of the foregoing.  The Banks or their
Subsidiaries, as applicable, have good, valid and marketable title to all
properties and assets reflected in Section 3.22(a)(ii) of the Disclosure
Schedule that are classified as "Other Real Estate Owned," free and clear from
Encumbrances and any material obligations that would affect the value or
transferability thereof.  The information (including electronic information and
information contained on tapes and computer disks and the information set forth
on Section 3.22(a) of the Disclosure Schedule referenced in this Section 3.22)
with respect to the Loans and Criticized Assets made available to Purchaser by
the Company is, as of the respective dates indicated therein, true and complete
in all material respects.
(b)            Each Loan (i) is evidenced by notes, agreements or other
evidences of indebtedness which are true, genuine and what they purport to be,
(ii) to the extent purported to be secured, has been secured by valid liens and
security interests which have been perfected and (iii) is the legal, valid and
binding obligation of the obligor named therein, enforceable in accordance with
its terms (except as may be limited by bankruptcy, insolvency, moratorium,
reorganization or similar laws affecting the rights of creditors generally and
subject to general principles of equity).  Neither the Banks nor their
Subsidiaries administers or services, or has in the past administered or
serviced, any loan, note or borrowing not originated and owned by the Banks.  No
Loans have been originated by the Banks' Subsidiaries.  All Loans originated by
the Banks were made and are administered or serviced, as applicable, in
accordance with customary lending standards of the Banks.  All such Loans (and
any related guarantees) and payments due thereunder are, and on the Closing Date
will be, free and clear of any Encumbrance, and each of the Bank and their
Subsidiaries has complied in all material respects, and on the Closing Date will
have complied in all material respects, with all applicable loan policies and
procedures of the Banks and applicable laws and regulations relating to such
Loans, including any applicable laws and regulations with respect to
documentation in connection with the origination, processing, underwriting
(including credit approval), purchase and servicing of mortgage loans, real
estate settlement procedures, consumer protection, truth in lending, fair
housing, transfers of servicing, collection practices, equal credit opportunity
and adjustable rate mortgages, and the terms and provisions of any mortgage or
other collateral documents and other loan documents with respect to such Loans.
(c)            Except as set forth in Section 3.22(c)(i) of the Disclosure
Schedule, neither the Banks nor their Subsidiaries has, at any time, purchased
or sold any loans or advances or any participations therein.  Except as set
forth in Section 3.22(c)(ii) of the Disclosure Schedule, neither the Banks nor
their Subsidiaries has, at any time since January 1, 2011, sold any assets of
the Banks' or their Subsidiaries' with recourse of any kind to the Banks or
their Subsidiaries, as applicable, or entered into any agreement providing for
the sale or servicing of any Loan or other asset which constitutes a "recourse
arrangement" under applicable regulation or policy promulgated by a Governmental
Authority except, in each case, where neither the Banks nor their Subsidiaries
has any ongoing liability or exposure.  Except as set forth in Section
 
36

--------------------------------------------------------------------------------

 
3.22(c)(iii) of the Disclosure Schedule, neither the Banks nor their
Subsidiaries has received a request to repurchase any loan or advance or
participation therein, or any other asset, sold to a third party, nor has the
Banks or their Subsidiaries been advised by any third-party purchaser of any
loan or advance or participation therein, or any other asset, that such
purchaser intends to request that the Banks or their Subsidiaries repurchase
such loan or advance or participation therein, or other asset, and there is no
basis for any of the foregoing.
(d)            The Banks are not now nor have they ever been since January 1,
2011 subject to any fine, suspension, settlement or other agreement or other
administrative agreement or sanction by, or any reduction in any loan purchase
commitment from the Department of Housing and Urban Development, the Government
National Mortgage Association, the Department of Veteran's Affairs, the Federal
National Mortgage Association or the Federal Home Loan Mortgage Corporation or
any federal or state agency relating to the origination, sale or servicing of
mortgage or consumer Loans.
(e)            Except as set forth in Section 3.22(e) of the Disclosure
Schedule, there is no pending or, to the Knowledge of the Company, threatened
litigation with respect to any Loan which could adversely affect the rights of
the Banks to enforce such Loan or the Banks' rights with respect to any related
property.
  Section 3.23.                                Brokers or Finders.  Except as
set forth in Section 3.23 of the Disclosure Schedule, neither the Banks nor
their Subsidiaries, nor any of their representatives, have incurred any
Liability for brokerage or finders' fees or agents' commissions or other similar
payments (or any expenses in connection therewith) in connection with the
Contemplated Transactions, and any such fees, commissions or other payments due
in connection with the transactions contemplated hereby are solely Liabilities
of the Company (not including the Banks or their Subsidiaries).
  Section 3.24.                                Disclaimer of Other
Representations and Warranties.  EXCEPT AS EXPRESSLY SET FORTH IN THIS ARTICLE
3, THE COMPANY MAKES NO REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT LAW
OR IN EQUITY, IN RESPECT OF THE SHARES OR THE OTHER PURCHASED ASSETS AND ANY
SUCH OTHER REPRESENTATIONS OR WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED.
 PURCHASER HEREBY ACKNOWLEDGES AND AGREES THAT, EXCEPT TO THE EXTENT
SPECIFICALLY SET FORTH IN THIS ARTICLE 3, PURCHASER IS PURCHASING THE SHARES AND
THE OTHER PURCHASED ASSETS ON AN "AS-IS, WHERE-IS" BASIS.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF PURCHASER
Purchaser hereby makes the following representations and warranties to Ultimate
Parent and Intermediate Parent as of the date hereof and as of the Closing Date.
Section 4.01.                                Corporate Status And Authority;
Non-contravention.
(a)            Status of Purchaser.  Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of the State of Michigan,
and has the corporate power to
 
37

--------------------------------------------------------------------------------

 
own its property and conduct its business in the manner in which such business
is now being conducted and, subject to the receipt of the Purchaser Required
Approvals, has full power and capacity to enter into this Agreement, carry out
the Contemplated Transactions to which it is a party, and duly observe and
perform all its obligations contained in this Agreement.
(b)            Due Authorization.  The execution and delivery of this Agreement
and the completion and performance of the transactions and obligations
contemplated by or contained in this Agreement has been duly authorized by all
necessary organizational or corporate action on the part of Purchaser, as
applicable and this Agreement has been duly executed and delivered by Purchaser
and constitutes a legal, valid and binding obligation of Purchaser, and subject
to the approval of the Bankruptcy Court, is enforceable in accordance with its
terms.
(c)            Non-contravention.  Neither the execution and delivery of this
Agreement nor the completion and performance of the Contemplated Transactions
will (i) contravene any of the provisions of the Charter Documents of Purchaser,
or (ii) result in a material breach of or material default under, or contravene,
any material indenture, contract, agreement or instrument to which Purchaser is
a party or by which Purchaser is bound.
  Section 4.02.                                Governmental Authorizations.
 Subject to entry of the Sale Order, and except for the filing of applications
and notices with, and the receipt of consents, authorizations, approvals,
exemptions or non-objections from, as applicable, the Federal Reserve Bank of
Chicago and/or the Federal Reserve Board (the "Purchaser Required Approvals"),
no consents or approvals of or filings or registrations with any Governmental
Authority are necessary on the part of Purchaser or its Affiliates in connection
with the execution and delivery by Purchaser of this Agreement and the
consummation by Purchaser of the Contemplated Transactions.  As of the date of
this Agreement, Purchaser knows of no reason relating specifically to Purchaser
why any of Purchaser Required Approvals will not be obtained or that any of
Purchaser Required Approvals will not be granted without imposition of a
Burdensome Condition.
  Section 4.03.                                Investment Intent.  Purchaser is
acquiring the Shares for its own account and not with the view toward
distribution within the meaning of Section 2(a)(11) of the Securities Act of
1933, as amended, other than in compliance with all applicable Legal
Requirements, including United States federal securities laws.
  Section 4.04.                                Non-Reliance.  Purchaser
acknowledges and agrees that in entering into this Agreement it has not relied
and is not relying on any representations, warranties or other statements
whatsoever, whether written or oral (from or by the Banks, the Company or any
Person acting on their behalf) other than those expressly set out in this
Agreement (or other related documents referred to herein) and that it will not
have any right or remedy rising out of any representation, warranty or other
statement not expressly set out in this Agreement.
  Section 4.05.                                Sufficient Funds.  As of the
Closing Date, Purchaser has and as of the Closing Date shall have sufficient
funds to pay the Purchase Price and make the Equity Contribution.


38

--------------------------------------------------------------------------------

  Section 4.06.                                Litigation And Claims.  There are
no current, pending or threatened Proceedings against or relating to Purchaser
that would reasonably be expected to materially interfere with or delay any of
the Contemplated Transactions.  There is no material Order or regulatory
restriction imposed upon or relating to Purchaser that could reasonably be
expected to materially interfere with or delay any of the Contemplated
Transactions.
ARTICLE 5
PRE-CLOSING MATTERS AND OTHER COVENANTS
  Section 5.01.                                Operations Until Closing.  Except
as expressly otherwise provided in this Agreement or as may be otherwise
required by any Governmental Authority having jurisdiction over the Banks or the
Company, including the Bankruptcy Court, unless otherwise agreed or consented to
in writing by Purchaser, which agreement or consent shall not be unreasonably
withheld or delayed, from the date of this Agreement to the Closing:
(a)            Conduct of Business.  The Company shall cause the Banks and their
Subsidiaries to:  (i) subject to the provisions of the Bankruptcy Code and the
supervision of the Bankruptcy Court, carry on and conduct the Business in all
material respects in the Ordinary Course consistent with past practice; (ii) use
commercially reasonable efforts to maintain and preserve intact its business
organization and advantageous business relationships with, but not limited to,
customers, suppliers and employees, and retain the services of its key officers
and key employees; (iii) take no action that is intended to or would reasonably
be expected to adversely affect or materially delay the ability of the Company,
the Banks or Purchaser to obtain any necessary approvals of any Governmental
Authority required for the Contemplated Transactions or to perform its covenants
and agreements under the Agreement or to consummate the Contemplated
Transactions; (iv) maintain its Books and Records in the usual, regular and
ordinary manner; and (v) provide to Purchaser and its employees, representatives
and agents, full access during normal business hours to the Banks' and their
Subsidiaries' personnel and its facilities and properties, to the Books and
Records, and to all, or true copies of all, title documents, indentures,
Contracts, Encumbrances, instruments, leases and other documents relating to the
Business, furnish them with all such information relating to the Business as
Purchaser from time to time reasonably requests and instruct the employees,
counsel and financial advisors of the Company and the Banks to cooperate with
Purchaser in its investigation; provided that (A) the Company will not provide
any information otherwise prohibited by any Legal Requirement, (B) all such
materials shall be made available to Purchaser and its employees,
representatives and agents at the premises of the Banks and may not be removed
therefrom without consent of the Banks, and (C) in exercising such access
rights, Purchaser and its employees, representatives and agents shall not unduly
disturb or interfere with the activities of the Company, the Banks or the Banks'
customers.  No investigation by Purchaser or other information received by
Purchaser shall operate as a waiver or otherwise affect any representation,
warranty or agreement given or made by the Company hereunder.
(b)            Bank Forbearances.  The Company shall not, to the extent relating
to or impacting the Banks or their Subsidiaries, and shall cause the Banks and
their Subsidiaries not to, except with the written consent of Purchaser, which
consent will not be unreasonably withheld or delayed:
 
39

--------------------------------------------------------------------------------

(i)                     enter into any new line of business or materially change
its lending, investment, underwriting, risk and asset liability management, and
other banking and operating policies, except as required by any applicable Legal
Requirement or policies imposed by any Governmental Authority, or fail to
operate in accordance with such policies;
(ii)                    make any capital expenditures in excess of $50,000
individually or $100,000 in the aggregate, other than as required pursuant to
Contracts already entered into and disclosed in Section 5.01(b)(ii) of the
Disclosure Schedule;
(iii)                  terminate, enter into, amend, modify or renew any Bank
Significant Agreement or Permit, other than, in the case of Bank Significant
Agreements (other than any of those identified in Section 3.13(a)(i),
3.13(a)(ii), 3.13(a)(iii), 3.13(a)(iv), 3.13(a)(v), 3.13(a)(vi), 3.13(a)(vii),
3.13(a)(viii), 3.13(a)(ix), 3.13(a)(x), 3.13(a)(xi), 3.13(a)(xiii),
3.13(a)(xiv), 3.13(a)(xv), 3.13(a)(xvi) or 3.13(a)(xvii)) and Permits (but not
Benefit Arrangements), in the Ordinary Course of Business, or amend, modify or
terminate any Tax Sharing Agreements;
(iv)                  issue, sell or otherwise permit to become outstanding, or
dispose of or Encumber or pledge, or authorize or propose the creation of, any
additional shares of the Banks' or their Subsidiaries' stock or any options or
other rights, grants or awards with respect to the Banks' or their Subsidiaries'
stock;
(v)                   make, declare, pay or set aside for payment any dividend
or other distribution (whether in cash, stock or property or any combination
thereof) in respect of the Shares or redeem, repurchase or otherwise acquire or
offer to redeem, repurchase, or otherwise acquire or offer to redeem,
repurchase, or otherwise acquire any Shares;
(vi)                  sell, transfer, mortgage, Encumber or otherwise dispose of
or discontinue any of its assets, deposits, businesses or properties, except for
sales, transfers, mortgages, Encumbrances or other dispositions or
discontinuances in the Ordinary Course of Business consistent with past practice
and in a transaction that individually or taken together with all other such
transactions is not material, individually or in the aggregate, to the Banks or
their Subsidiaries;
(vii)                  incur any indebtedness for borrowed money or issue any
debt securities or assume, guarantee or endorse, or otherwise become responsible
for the obligations of, any other Person, provided that the Banks may continue
to borrow money from the Federal Home Loan Bank System, the Federal Reserve or
any other Governmental Authority in the Ordinary Course of Business (including
amounts) consistent with past practice;
(viii)               except as set forth in Section 5.01(b)(viii) of the
Disclosure Schedule, make, renew or amend any extension of credit or
participation therein, individually or in the aggregate with other extensions of
credit or participations therein to the same relationship, in excess of $50,000
for commercial loans and $10,000 for consumer loans; provided that the Banks may
renew or amend any extension of credit in the Ordinary
 
40

--------------------------------------------------------------------------------

 
Course of Business and consistent with past practice if, with respect to a
pre-existing relationship with a borrower, there has been no material adverse
change with respect to, or in the relationship with, such borrower and provided
that the FICO score of such borrower or any guarantor or principals of such
borrower equals or exceeds 620, which approval shall be given or denied by
Purchaser no later than three (3) Business Days after Purchaser has received a
written request therefor (which request shall be provided in accordance with
Section 9.01 with emailed copies to jdunn@talmerbank.com and
cchartier@talmerbank.com) together with all material information relating
thereto (provided however if Purchaser does not object to the terms of such
extension of credit within three (3) Business Days after Purchaser has so
received a written request therefor together with all material information
relating thereto, Purchaser's consent shall be deemed to have been given and the
extension of such credit shall not be the basis for any Material Adverse
Effect); provided further that, in the case of New Mexico Bank and Nevada Bank,
each such Bank's gross loan portfolios shall not increase by more than $500,000
in the aggregate, and in the case of Michigan Bank and Indiana Bank, each such
Banks' gross loan portfolio shall not increase by more than $1,000,000 in the
aggregate, from the total of such Bank's Loans as of June 30, 2013 disregarding
any reduction as a result of any write-offs or losses on Loans since June 30,
2013;
(ix)                  except as set forth in Section 5.01(b)(ix) of the
Disclosure Schedule, (1) resolve, amend or modify any Loan, or release any claim
with regard to any Loan or any asset classified as "Other Real Estate Owned,"
except, in either case, in the Ordinary Course and only if such action (a) would
result in a loss (relative to the value of the relevant Loan as of June 30, 2013
as set forth in the June 30 Balance Sheets) not greater than $100,000 for such
Loan and (b) would not release any obligated party under such Loan or (2) sell
any asset classified as "Other Real Estate Owned" except in the Ordinary Course
and only if such action would result in a loss (relative to the value of the
relevant asset as of June 30, 2013 as set forth in the June 30 Balance Sheets)
not greater than 5% of such value of such asset as of June 30, 2013 (with
respect to this clause (ix), Purchaser agrees that it will either give or deny
any requested consent no later than three (3) Business Days after Purchaser has
received a written request therefor (which request shall be provided in
accordance with Section 9.02) together with all material information relating
thereto, provided however if Purchaser does not affirmatively deny the Company's
request within three (3) Business Days after Purchaser has so received a written
request therefor together with all material information relating thereto,
Purchaser's consent shall be deemed to have been given and the action taken by
the Company or the Banks under this clause (ix) shall not be the basis for any
Material Adverse Effect);
(x)                    pay an effective yield on any existing or new deposit
that exceeds the effective yield that is 50 basis points more than (x) for an
existing deposit, the effective yield paid by the applicable Bank on such
existing deposit as of the date hereof or (y) for a new deposit, the effective
yield paid by the applicable Bank on deposits of comparable size and maturity as
of the date hereof;
(xi)                  enter into, renew or amend any interest rate swaps, caps,
floors and option agreements and other interest rate risk management
arrangements, whether entered into
 
41

--------------------------------------------------------------------------------

 
for the account of the Banks or for the account of a customer of the Bank,
except in the Ordinary Course of Business and consistent with past practice;
(xii)                  acquire (other than by way of foreclosure, deed in lieu
of foreclosure, acquisitions of control in a fiduciary or similar capacity, or
in satisfaction of debts previously contracted in good faith, in each case in
the Ordinary Course of Business and consistent with past practice; provided
however, that none of the Banks may accept any transfer of assets in
satisfaction of indebtedness owing to such Bank that involves the discharge or
release of any guarantor or obligated party unless the value of the transferred
property is in excess of the sum of the indebtedness and the amount or any prior
charge-off) all or any portion of the assets, business, deposits or properties
of any other Person (including any Loans or advances or any participations
therein);
(xiii)                  merge or consolidate with or into any legal entity,
dissolve, liquidate, or otherwise terminate its existence;
(xiv)                 except as described in Section 5.01(b)(xiv) of the
Disclosure Schedule, file any application to establish, or to relocate or
terminate the operations of, any banking office;
(xv)                  amend Charter Documents or similar organizational
documents or otherwise add, amend or modify in any respect the duties or
obligations of indemnification by the Banks or their Subsidiaries with respect
to any of their respective directors, officers, employees, agents or other
Persons;
(xvi)                  implement or adopt any change in its accounting
principles, practices or methods, other than as may be required by GAAP or
applicable accounting requirements of a Governmental Authority;
(xvii)                 make, change or revoke any Tax election, file any amended
Tax Return, enter into any closing agreement, settle any Tax audit, claim or
assessment, surrender or reduce any right to claim a refund of Taxes, agree to
extend any statute of limitations relating to Taxes, fail to duly and timely
file with appropriate taxing authorities all Tax Returns required to be filed by
or with respect to the Banks or their Subsidiaries, fail to remit any Taxes due,
whether or not shown on any Tax Return, or implement or adopt any change in (or
fail to follow) its tax accounting principles, practices or methods;
(xviii)               settle any action, suit, claim or proceeding against the
Banks or their Subsidiaries except for any settlement of (A) any action, suit,
claim or proceeding arising out of or in connection with this Agreement or the
Contemplated Transactions but only if such settlement would not (1) require any
payments by or adversely affect the Banks or their Subsidiaries or the Business
or Purchaser or its Affiliates, or (2) interfere with or delay any of the
Contemplated Transactions; or (B) any other action, suit, claim or proceeding
that is settled in a manner consistent with past practice in an amount or for
consideration not in excess of $100,000 in the aggregate and that would not (1)
impose any restriction on or adversely affect the Banks, their Subsidiaries, the
Business or, after the Closing, Purchaser or any of its Affiliates, (2) create
precedent for claims that are
 
42

--------------------------------------------------------------------------------

 
reasonably likely to be adverse to the Banks, their Subsidiaries, the Business
or, after the Closing, Purchaser or its Affiliates or (3) forgive any
indebtedness or obligations of any guarantor;
(xix)                  initiate any action, suit, proceeding or claim except in
the Ordinary Course; provided, however, that the Banks shall provide the
Purchaser with prior written notice of such actions, suits, proceedings or
claims in the Ordinary Course in excess of $100,000, other than standard
collection matters;
(xx)                  terminate, enter into, amend, modify (including by way of
interpretation) or renew any employment, indemnification, consulting, severance,
change in control or similar contract, agreement or arrangement with any
director, officer, employee or consultant, or grant any salary or wage increase
or increase any employee benefit, including incentive or bonus payments (or,
with respect to any of the preceding, communicate any intention to take such
action), except (x) to make changes that are required by any applicable Legal
Requirements or (y) for increases in annual base salary or wages in the Ordinary
Course of Business and consistent with past practice for employees who are
current officers, but not executive officers, and whose annual total
compensation does not exceed $50,000.
(xxi)                  (x) terminate, enter into, establish, adopt, renew, amend
or modify (including by way of interpretation) (y) make new grants or awards or
pay any bonus incentive or similar payment under any Benefit Arrangement, except
as required by applicable Legal Requirements or, in the case of clause (y)
above, satisfy contractual obligations existing as of the date hereof described
in Section 5.01(b)(xxi) of the Disclosure Schedule;
(xxii)                 make any payment, reimbursement, refund or other fund
transfer to any Affiliate of the Company, other than the payment of salaries to
officers and employees in the Ordinary Course;
(xxiii)               establish, adopt, enter into or amend any collective
bargaining agreement;
(xxiv)              (A) hire any employees other than to fill vacancies arising
due to terminations of employment of employees with an annual total compensation
of less than $50,000 or (B) terminate the employment of any employees with an
annual total compensation of $50,000 or more, other than for actions that
constitute cause, as reasonably determined by Ultimate Parent in consultation
with Purchaser;
(xxv)                (A) grant, extend, amend (except as required in the
diligent prosecution of the Proprietary Rights owned (beneficially, and of
record where applicable) by or developed for the Banks or their Subsidiaries),
waive, or modify any material rights in or to, sell, assign, lease, transfer,
license, let lapse, abandon, cancel, or otherwise dispose of, or extend or
exercise any option to sell, assign, lease, transfer, license, or otherwise
dispose of, any Proprietary Rights, or (B) fail to exercise a right of renewal
or extension under any material agreement under which the Banks or their
Subsidiaries is licensed or otherwise permitted by a third party to use any
Proprietary Rights (other than "shrink
 
43

--------------------------------------------------------------------------------

 
wrap" or "click through" licenses), unless the Banks and/or their Subsidiaries,
as applicable, obtains a substantially similar license or right to use such
Proprietary Rights on terms as favorable as the terms under the existing
agreement;
(xxvi)              participate in any program sponsored or administered by any
Governmental Authority, which program is not part of the usual and customary
banking business of the Banks;
(xxvii)             engage in (or modify in a manner adverse to the Banks or
their Subsidiaries) any transactions with any Person known to be a shareholder
of the Company or any director, officer or employee of the Company or the Banks
(or any Affiliate, associate, or immediate family member of any such person),
other than deposit relationships in the Ordinary Course of Business consistent
with past practice and renewals or amendments to extensions of credit which are
on substantially the same terms, including interest rates and collateral, as
those prevailing at the time for comparable transactions with persons
unaffiliated with the Company or the Banks and did not involve more than the
normal risk of collectability or present other unfavorable features and in
compliance with the Federal Reserve Board's Regulation O, as applicable;
(xxviii)            notwithstanding any other provision hereof, knowingly take,
or knowingly omit to take, any action that would result in any of the conditions
set forth in Section 6.01 not being satisfied, or any action in contravention of
any Regulatory Agreement or that would otherwise result in any of the
representations and warranties of the Company in this Agreement becoming untrue
or prevent the Company from performing its obligations under this Agreement or
consummating the Closing;
(xxix)               enter into any new, or modify any existing, technology
service agreements or management services agreements with any Person; or
(xxx)                 enter into any contract with respect to, or otherwise
agree or commit to do, any of the foregoing.
  Section 5.02.                                Confidentiality. Each party
acknowledges that any information, materials and documentation of the other
party it receives or observes pursuant to or as contemplated by the Contemplated
Transactions, either before or after execution of this Agreement, is
confidential; provided, however, that the foregoing shall not include
information which (a) is or becomes available to the public other than as a
result of a disclosure by the recipient party, (b) was known to the recipient
party or in its possession prior to its disclosure to the recipient party, (c)
becomes available to the recipient party from a source other than the disclosing
party, provided that such source is not known by the recipient party to be bound
by a confidentiality agreement with the disclosing party or to be otherwise
prohibited from transmitting the information to the recipient party by a
contractual, legal or fiduciary obligation to the disclosing party, or (d) is or
was developed independently by the recipient party without reference to
confidential information provided by the disclosing party.  Each party shall
take, and shall cause its employees, representatives and agents to take, all
reasonable steps and precautions to protect and maintain the confidentiality of
such information, materials and documentation of the other party; provided that
the foregoing will not prevent the Company or Purchaser from
 
44

--------------------------------------------------------------------------------

 
disclosing or making available such information (i) to its and its Affiliates'
respective directors, officers, employees, members, partners, shareholders,
agents, representatives or advisors (including, without limitation, attorneys,
accountants, insurers, rating agencies, consultants, bankers and financial
advisors), any such information, materials and documentation on a confidential
basis for the purpose of carrying out the Contemplated Transactions, (ii) to the
extent required by a Legal Requirement or (iii) in connection with obtaining the
Required Purchaser Approvals or discussions with supervising Governmental
Authorities and provided further that (i) the obligations of Purchaser under
this Section 5.02 shall terminate at Closing with respect to matters relating to
the Banks, their Subsidiaries or the Business and (ii) from and after Closing,
the Company will treat all information, materials and documentation of or
relating to the Banks, their Subsidiaries or the Business as confidential in
accordance herewith and notwithstanding clause (b), (c) or (d) of the proviso to
the first sentence of this Section 5.02.  This provision shall supersede any
conflicting provisions between the parties in any other agreement.
Section 5.03.                                Return of Information.  If the
Closing is not completed and this Agreement is terminated, each party shall upon
the written request of the other party, return to the other party or destroy
(such destruction to be confirmed in writing to the other party upon written
request) all materials, documentation, data, records and other papers and copies
thereof (whether on paper or in electronic, magnetic, photographic, mechanical
or optical storage) relating to Purchaser or its Affiliates or to the Company,
the Banks, the Shares or the Business which is confidential and which is in the
possession of such party and maintain the confidentiality of all information or
knowledge obtained from the other party, and not use any such information or
knowledge for any purpose whatsoever; provided that a party may maintain such
information to the extent required by applicable Legal Requirements or such
party's established document retention policies (including any requirement to
retain e-mail on an automated e‑mail archival system) or relating to the
safeguarding or backup storage of electronic data or in connection with a legal
dispute with the other party.
Section 5.04.                                Consents And Approvals
(a)            Purchaser Required Approvals and Bank Required Approvals.
 Purchaser and the Company agree to use commercially reasonable best efforts to
obtain all Purchaser Required Approvals and all Bank Required Approvals, and to
take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper or advisable under any applicable Legal Requirement to
consummate the Contemplated Transactions.  For the avoidance of doubt, none of
the obligations in this Section 5.04 shall require Purchaser or any of its
Affiliates to take any action that would result in the imposition of a
Burdensome Condition.
(b)            Preparation of Applications.  As soon as reasonably practicable
following the date of this Agreement, Purchaser, with the cooperation of the
Company, shall cause to be published all required notices and prepare all
necessary documentation and effect all necessary filings in connection with
obtaining Purchaser Required Approvals and deliver a conformed copy of the
non-confidential portions of all such documents, correspondence and applications
to the Company, and the Company and Banks shall take corresponding actions
relating to the Bank Required Approvals.  Purchaser and the Company will
cooperate with each other and will each furnish the other and the other's
counsel with all information reasonably requested concerning
 
45

--------------------------------------------------------------------------------

 
themselves, their Subsidiaries, directors, officers and stockholders and such
other matters as may be reasonably necessary or advisable in connection with any
application, petition or any other statement or application made by or on behalf
of Purchaser, the Company or their respective Subsidiaries to any Governmental
Authority in connection with the Contemplated Transactions.  Purchaser and the
Company shall have the right to review and discuss in advance all
characterizations of the information relating to them and any of their
respective Subsidiaries which appear in any filing made, or written materials
submitted, in connection with the transactions contemplated by this Agreement
with any Governmental Authority.  Notwithstanding anything herein to the
contrary, Purchaser shall not be required to furnish the Company with any (i)
personal biographical or financial information of any of the directors,
officers, employees, managers or partners of Purchaser or any of its Affiliates,
(ii) strategic plans or (iii) proprietary and non-public information related to
the organizational terms of, or investors in Purchaser or any of its Affiliates.
 In addition, nothing herein shall require the Purchaser or any of its
Affiliates to take any action that would result in the imposition of a
Burdensome Condition.
(c)            Submission of Applications for Purchaser Required Approvals and
Bank Required Approvals.  Purchaser and the Company shall use their commercially
reasonable best efforts to cooperate in all respects with each other in
connection with any filing or submission and in connection with any
investigation or other inquiry relating to Purchaser Required Approvals and/or
Bank Required Approvals, including but not limited to Purchaser, the Company and
their respective Subsidiaries cooperating and using commercially reasonable best
efforts to make, on a timely basis, all registrations, filings and applications
with, give all notices to, and obtain any approvals, orders, qualifications and
waivers from a Governmental Authority necessary for the consummation of the
transactions contemplated hereby; provided, however, that neither the Company or
any of its Affiliates nor Purchaser or any of its Affiliates shall be required
to commence or be a plaintiff in any litigation in connection with any such
registration, filing, application, notice, approval, order, qualification or
waiver or take any action that would result in the imposition of a Burdensome
Condition.
(d)            Access and Investigation.  Without in any way limiting anything
else contained in this Agreement, the Company shall, in connection with the
procurement of any and all Purchaser Required Approvals, permit Purchaser and
its representatives reasonable access to the properties and personnel of the
Company and its Subsidiaries (including without limitation the Banks), and shall
disclose and make available to Purchaser and its representatives all books,
papers and records relating to the assets, stock ownership, properties,
operations, obligations and liabilities of the Company and its Subsidiaries
(including without limitation the Banks), including, without limitation, all
books of account (including the general ledger), tax records, minute books of
meetings of boards of directors (and any committees thereof) and stockholders,
organizational documents, bylaws, material contracts and agreements, filings
with any regulatory authority (except for any confidential portions thereof),
accountants' work papers, litigation files, loan files, plans affecting
employees and any other business activities or prospects; provided, that such
access shall be reasonably related to the procurement of Purchaser Required
Approvals, the Conversion and general Closing planning and transition
activities, and confirming the continuing accuracy of the representations and
warranties of the Company and compliance by the Company with its agreements and
obligations hereunder.  Without in any way limiting anything else contained in
this Agreement, the Company and the Banks shall (i) make their respective
 
46

--------------------------------------------------------------------------------

 
directors, officers, employees and agents and authorized representatives
(including counsel and independent public accountants) available to confer with
Purchaser and its representatives; provided, that such access shall be
reasonably related to the procurement of Purchaser Required Approvals hereunder,
the Conversion and general Closing planning and transition activities, and
confirming the continuing accuracy of the representations and warranties of the
Company and compliance by the Company with its agreements and obligations
hereunder, and (ii) as promptly as reasonably available to the Company or the
Banks (and in any event within 10 days of the end of the applicable month),
copies of the most recent month-end reports covering each Banks' trial balance
(i.e., account level general ledger), loan and deposit system data (including
the data fields, and provided in the same medium, provided to Purchaser in
connection with its due diligence efforts) and balance sheet reconciliations.
(e)            The parties agree to cooperate in good faith in connection with
providing any notice to, and obtaining any consent or approval from, any third
Person (other than a Governmental Authority, it being understood that the
parties agreements with respect to such matters as they relate to Governmental
Authorities are set forth elsewhere in this Agreement) that is necessary or
desirable in connection with the Contemplated Transactions.  Without Purchaser's
consent, the Company shall not and shall not permit the Banks or the Banks'
Subsidiaries to make any payment to any such third Person (other than customary
filing and application fees paid for by the Company), make or amend any
commitment to any such third Person, or agree to do any of the foregoing, in
each case, in order to obtain any consent or approval from any such third
Person.
Section 5.05.                                Certain Company Contracts.
(a)            The Company shall, at the Closing, pursuant to Section 365 of the
Bankruptcy Code, assume (and take such actions as are reasonably necessary,
subject to Purchaser's obligation to pay all Cure Costs for Assumed Bank Related
Agreements, to effect such assumption) and assign to, at Purchaser's election,
the Surviving Bank, Purchaser or such Affiliate of Purchaser as Purchaser may
designate, those Bank Related Contracts identified by Purchaser by written
notice given to the Company no later than five (5) Business Days prior to the
Bankruptcy Court's hearing on the Sale Motion (such Contracts, the "Assumed Bank
Related Contracts").  In connection with the Bankruptcy Cases, the Company shall
(a) include in the Sale Motion, in form and substance acceptable to Purchaser in
its sole discretion, a request for authorization to assume and assign to the
Surviving Bank, Purchaser or such Affiliate of Purchaser as Purchaser may
designate, such Bank Related Contracts as Purchaser shall designate as Assumed
Bank Related Contracts and a schedule of its good-faith estimate of Cure Costs
with respect to each Bank Related Contract, and (b) shall serve the Sale Motion
on all counterparties to the Bank Related Contracts.  To the extent that any
Assumed Bank Related Contract may not be assigned to the Surviving Bank,
Purchaser or such Affiliate of Purchaser as Purchaser may designate by the
Company absent the waiver or consent of, or notice to, one or more Persons, the
Company and Purchaser shall use their commercially reasonable efforts to obtain
all such waivers or consents and to make all such notices prior to the Closing
and shall cooperate in all respects with respect thereto.  Notwithstanding
anything in this Agreement to the contrary, the only liabilities or obligations
that will be assigned to or assumed by Purchaser or its designee with respect to
the Assumed Bank Related Contracts will be those liabilities and obligations
that first arise after Closing (the "Assumed Contract Liabilities") and not any
liabilities or
 
47

--------------------------------------------------------------------------------

 
obligations for breaches or defaults occurring on or before Closing, other than
Purchaser's obligation to pay the Cure Costs for Assumed Bank Related Contracts.
(b)            The Company, at the Closing, shall cause any of the Contracts
listed on Schedule 5.05(b) between the Company and the Banks which are
specifically identified by Purchaser by written notice given to the Company no
later than five (5) Business Days prior to the Bankruptcy Court's hearing on the
Sale Motion to be rejected and/or terminated as of the Closing, or such later
date as Purchaser may designate.  Purchaser shall have no obligation or
liability for any Contract identified by Purchaser for rejection or termination
on such Schedule 5.05(b).  Company hereby waives, releases and discharges
Purchaser and its Affiliates, including the Surviving Bank, from any and all
claims arising out of the contracts identified on such Schedule 5.05(b).
Section 5.06.                                Notices Of Certain Events.  The
Company shall promptly notify Purchaser in writing of:
(a)            any notice or other material communication from any Person other
than a Governmental Authority in connection with the Contemplated Transactions;
(b)            any actions, suits, claims, investigations or proceedings
commenced or, to its Knowledge threatened against, relating to or involving or
otherwise affecting the Company or the Banks or their Subsidiaries that, if
pending on the date hereof, would have been required to have been disclosed
pursuant to Section 3.08 or that could reasonably be expected to adversely
affect or delay the Company's ability to consummate any of the Contemplated
Transactions;
(c)            any circumstance, event or action the existence, occurrence or
taking of which could reasonably be expected to result in any representation or
warranty made by the Company in this Agreement not being true and correct or
that could reasonably be expected to cause any condition set forth in Section
6.01 or Section 6.03 not to be satisfied; and
(d)            any failure of the Company to comply with or satisfy any
covenant, condition or agreement to be complied with or satisfied by it under
this Agreement.
No information received by Purchaser pursuant to this Section 5.06 or otherwise
shall operate as a waiver or otherwise affect any representation, warranty or
agreement given or made by the Company in this Agreement, nor shall any such
information be deemed to change, supplement or amend the Disclosure Schedule.
Section 5.07.                                Stalking-Horse Bidder Fee.
(a)            In consideration for Purchaser serving as the stalking-horse
bidder for the Shares and agreeing, if applicable, to effect the Equity
Contribution in connection with the Closing, and this Agreement being subject to
termination in the event that the Company receives a higher and better bid
consistent with the Bidding Procedures, and regardless of whether or not
Purchaser makes any matching or competing bids at the Auction, Ultimate Parent
and Intermediate Parent shall together pay, and shall be jointly and severally
liable for paying, to Purchaser an aggregate stalking-horse bidder fee in an
amount equal to Two Million Dollars ($2,000,000) (the "Stalking-Horse Bidder
Fee") upon any termination of this Agreement, except as otherwise
 
48

--------------------------------------------------------------------------------

 
provided in the Bidding Procedures, with such fee due on the first Business Day
following termination, provided that, if the Auction occurs and a Person other
than Purchaser is the Successful Bidder, such fee shall be due on the earlier of
consummation or termination of the transaction with such Successful Bidder.
(b)            The Stalking-Horse Bidder Fee shall be treated as an
administrative expense in the Bankruptcy Cases.  The Company acknowledges and
agrees that:  (i) the approval of the Stalking-Horse Bidder Fee is an integral
part of the transactions contemplated by this Agreement; (ii) in the absence of
the Company's obligation to pay the Stalking-Horse Bidder Fee, Purchaser would
not have entered into this Agreement; (iii) the entry of Purchaser into this
Agreement is necessary for preservation of the estate of the Company and the
Banks and is beneficial to the Company because, in the Company's business
judgment, it will enhance the Company's ability to reorganize and thereby
maximize the value of its assets for the benefit of its creditors; and (iv) the
Stalking-Horse Bidder Fee is reasonable in relation to Purchaser's costs and
efforts and to the magnitude of the Contemplated Transactions and Purchaser's
lost opportunities resulting from the time spent pursuing the Contemplated
Transactions.  The Company's agreement to pay the Stalking-Horse Bidder Fee is
subject to approval by the Bankruptcy Court.
  Section 5.08.                                Debtor-in-Possession.  During the
pendency of the Bankruptcy Cases, the Company shall continue to operate its
business as debtor-in-possession pursuant to the Bankruptcy Code.
  Section 5.09.                                The Sale Motion.  On or before
October 11, 2013, the Company shall file a sale motion with the Bankruptcy Court
(the "Sale Motion") in form and substance reasonably acceptable to Purchaser.
 Thereafter, the Company shall use its reasonable efforts to cause the
Bankruptcy Court to enter an order or orders corresponding to the Sale Motion,
and in any event, seeking the following relief from the Bankruptcy Court:
(a)            Scheduling the Sale Hearing to take place not later than November
14, 2013;
(b)            Subject to the Bidding Procedures, approval of the proposed asset
purchase agreement between the Company and the Successful Bidder, including the
Sale of the Shares to such Successful Bidder, the sale of the Other Purchased
Assets (as applicable) (including the assignment of the Assumed Bank Related
Contracts, if any) and the Equity Contribution to the Surviving Bank by such
Successful Bidder contemplated by such agreement;
(c)            Authorization of the sale of the Shares to the Successful Bidder
and the sale of the Other Purchased Assets (including the assignment of the
Assumed Bank Related Contracts, if any), as applicable, free and clear of all
Encumbrances and other interests to the full extent permitted by the Bankruptcy
Code;
(d)            Authorization of the assumption and assignment of the Assumed
Bank Related Contracts, subject to the terms hereof (or of the agreement of any
other Successful Bidder, as applicable);
(e)            Authorization of the rejection of the leases and other contracts
contemplated in connection with Section 5.05(b);
 
49

--------------------------------------------------------------------------------

(f)            Confirmation that the Company may assume the Tax Sharing
Agreements,as modified consistent with the Agreement in a form and manner
acceptable to Purchaser, (including any proceeds of any Tax Refund), and
promptly transfer to the Surviving Bank any amounts of Tax Refunds received from
any Governmental Authority; and
(g)            Authorization of the Company to cause the Closing to occur as
soon as practicable after the entry of the Sale Order.
If, on the Bid Deadline (as defined in the Bidding Procedures), there is more
than one Qualified Bidder (as defined in the Bidding Procedures), then, on or
before November 12, 2013, the Company shall conduct an auction of the Shares and
the Other Purchased Assets (the "Auction") in which the Purchaser and all other
Qualified Bidders may participate.
  Section 5.10.                                The Bidding Procedures.
(a)            The Bidding Procedures and Bidding Procedures Order shall apply
to this Agreement.  The Bidding Procedures Order shall be entered no later than
October 16, 2013 and shall incorporate the Bidding Procedures as set forth in
Exhibit A.  Any prior order authorizing bidding procedures shall otherwise be
amended and modified to conform to the Bidding Procedures.
  Section 5.11.                                Sale Order.  The Sale Order shall
be in form and substance acceptable to Purchaser and shall include, without
limitation, the following findings of fact, conclusions of law and ordering
provisions:
(i)    find that the Notice of Sale, and the parties who were served with copies
of such Notice, were in compliance with Sections 102 and 363(b) of the
Bankruptcy Code and Bankruptcy Rules 2002, 6004, and 9014 and any other
applicable provision of the Bankruptcy Code, the Bankruptcy Rules, or any local
bankruptcy rule governing the sale of assets free and clear of Encumbrances and
other interests;
(ii)    find that all requirements imposed by Section 363(f) of the Bankruptcy
Code for the sale of the Shares and the Other Purchased Assets free and clear of
Encumbrances and other applicable interests have been satisfied;
(iii)                  find that Purchaser is a purchaser of the Shares and the
Other Purchased Assets in "good faith" pursuant to Section 363(m) of the
Bankruptcy Code, and the Sale is entitled to the protections of Section 363(m);
(iv)                  find that Purchaser and the Company did not engage in any
conduct which would allow this Agreement to be set aside pursuant to Section
363(n) of the Bankruptcy Code;
(v)    find that pursuant to Section 105 of the Bankruptcy Code, any creditors
of the Company or its Subsidiaries are enjoined from taking any actions against
Purchaser or the Banks in respect of the Shares or the Other Purchased Assets;
 
50

--------------------------------------------------------------------------------

(vi)                  find that the consideration provided by Purchaser pursuant
to this Agreement constitutes reasonably equivalent value and fair consideration
for the Shares and the Other Purchased Assets;
(vii)                  that this Agreement and the consummation of the Sale upon
the terms and subject to the conditions of this Agreement are approved;
(viii)                 order that, as of the Closing Date, the transactions
contemplated by this Agreement effect a legal, valid, enforceable and effective
sale and transfer of the Shares and the Other Purchased Assets to Purchaser
and/or, as applicable, its designees and shall vest Purchaser and/or, as
applicable, its designees with title to such assets free and clear of all
Encumbrances (except for Assumed Contract Liabilities);
(ix)                  (i) authorize the Sellers to assume and assign to
Purchaser and/or, as applicable, one or more designees each of the Assumed Bank
Related Contracts, subject to Purchaser's obligation to pay all of the Cure
Costs associated with such Assumed Bank Related Contracts, and (ii) find that,
subject to the terms of the Sale Order, as of the Closing Date, the Assumed Bank
Related Contracts will have been duly assigned to Purchaser and/or, as
applicable, one or more designees in accordance with Section 365 of the
Bankruptcy Code;
(x)                    find that Purchaser is assuming none of the Excluded
Liabilities;
(xi)                  order that the Assumed Bank Related Contracts will be
transferred to, and remain in full force and effect for the benefit of Purchaser
and/or, as applicable, one or more of its designees, notwithstanding any
provision in any such contract or any requirement of applicable Law (including
those described in Sections 365(b)(2) and (f) of the Bankruptcy Code) that
prohibits, conditions, restricts or limits in any way such assignment or
transfer, subject to Purchaser's obligation to pay all of the Cure Costs
associated with such Assumed Bank Related Contracts;
(xii)                  find that, subject to Purchaser's obligation to pay all
of the Cure Costs associated with such Assumed Bank Related Contracts, Purchaser
and each applicable designee has satisfied all requirements under Sections
365(b)(1) and 365(f)(2) of the Bankruptcy Code to provide adequate assurance of
future performance of the Assumed Bank Related Contracts;
(xiii)                 authorize the rejection and/or termination of those
Contracts identified on Schedule 5.05(b) and approve any other agreement to the
extent provided by this Agreement;
(xiv)                subject to Purchaser's obligation to pay all of the Cure
Costs associated with such Assumed Bank Related Contracts and except as
expressly set forth in the Sale Order, enjoin and forever bar the non-debtor
party or parties to each Assumed Bank Related Contract from asserting against
Purchaser or any Affiliate or designee of Purchaser:  (i) any default, action,
Liability or other cause of action existing as of the date of the Sale Hearing
whether asserted or not, and (ii) any objection to the assumption and
 
51

--------------------------------------------------------------------------------

 
assignment of such non-debtor party's Assumed Bank Related Contract (except to
the extent any such objection was sustained by the Order of the Bankruptcy
Court);
(xv)                  find that, to the extent permitted by applicable Law,
neither Purchaser nor any Affiliate or designee of Purchaser is a successor to
any Sellers or the bankruptcy estate by reason of any theory of law or equity,
and neither Purchaser nor any Affiliate or designee of Purchaser shall assume or
in any way be responsible for any Liability of any Seller and/or the bankruptcy
estate, except as otherwise expressly provided in this Agreement or any
Ancillary Agreement;
(xvi)                 provide that Company is authorized and directed to
consummate the transactions contemplated by this Agreement and to comply in all
respects with the terms of this Agreement;
(xvii)               be made expressly binding (based upon language satisfactory
to Purchaser) upon any trustee or other estate representative in the event of
conversion of any of the Bankruptcy Cases to chapter 7, or upon appointment of a
chapter 11 trustee in any of the Bankruptcy Cases;
(xviii)              releases and forever discharges any claims of the Company,
its officers,  and directors against the Banks and otherwise  enjoins assertion
of any Excluded Liabilities against any of Purchaser or its Affiliates or any
assignees, transferees or successors thereof or against any of the Shares or
Other Purchased Assets; and
(xix)                  order that, notwithstanding the provisions of Federal
Rules of Bankruptcy Procedures 6004(h) and 6006(d), the Sale Order is not stayed
and is effective immediately upon entry.
  Section 5.12.                                Non-Solicitation of Competing
Bids.  Except in accordance with the Bidding Procedures Order, the Company shall
not, and shall cause its Affiliates and its and their representatives not to,
(a) solicit or negotiate with any Specified Person (and to cease immediately any
such ongoing activity), or enter into any agreement or understanding with
respect to, or approve or recommend, any direct or indirect sale of any equity
interest in, or any material portion of the assets of, the Company or the Banks
or any extraordinary corporate transaction directly or indirectly involving the
Company or the Banks or (b) provide any Specified Person (other than Purchaser
and its Affiliates, agents and representatives) with access to the books,
records, operating data, contracts, documents or other information relating to
the Banks.  The Company shall promptly notify Purchaser of any proposal or offer
from a third party to acquire, directly or indirectly, all or any substantial
portion of the assets, properties, rights and interests of the Company or the
Banks received by the Company in writing after the date hereof until the
Bankruptcy Court shall have entered the Bidding Procedures Order, and the
Company shall communicate to Purchaser the material terms of any such bid.
  Section 5.13.                                Public Announcements.  Other than
mutually agreed upon press releases and other materials to be issued upon the
announcement of this Agreement or thereafter, with respect to which the parties
shall cooperate in good faith to jointly prepare or communicate consistent with
the joint communication policy of the parties, from and after the
 
52

--------------------------------------------------------------------------------

 
date hereof, neither party shall make any public announcement or public comment
regarding this Agreement or the Contemplated Transactions without the prior
written consent of the other party (which consent shall not be unreasonably
withheld, delayed or conditioned), unless and only to the extent that (a) the
furnishing or use of information is required in making any filing or obtaining
any Governmental Authorization required for the consummation of the Contemplated
Transactions or (b) the furnishing or use of such information is required by
Legal Requirements.
  Section 5.14.                                Tax Election.
(a)            On its consolidated federal income Tax Return for the taxable
year in which the Closing Date occurs, the Company shall elect under Treasury
Regulations Section 1.1502-36(d) to reduce its tax basis in the Shares to the
extent necessary to prevent any reduction of the Banks' Tax attributes.  All Tax
Returns filed by the Company, the Banks and their Subsidiaries shall be
consistent with this provision.  In addition, the Company shall take any other
action reasonably requested by Purchaser to preserve the Banks' Tax attributes.
(b)            At the Purchaser's discretion, the Company will make, or forego
making (and cause its Subsidiaries to make or forego making), the election under
Internal Revenue Code Section 108(b)(5) for the consolidated federal return
filing year that includes the date of Closing.  The Purchaser will provide
direction to Company on making or not making the election within twenty (20)
days of receiving a preliminary calculation of how the Company would apply the
provisions of Sec. 108 to any excluded cancellation of debt income.
(c)            If any of the Banks currently have in place a valid election
under Treasury Regulations Section 1.166-2(d)(3) (the "Conformity Election"), at
the Purchaser's discretion, the Banks will apply for voluntary revocation of the
Conformity Election, effective for the Company's consolidated federal return
filing year that includes the date of this Agreement.  The Purchaser will advise
the Company in writing of its desire for voluntary revocation within sixty (60)
days before the end of the Company's consolidated federal return filing year
that includes the date of this Agreement.
(d)            To the extent that the Ultimate Parent, or a Section 382 loss
subgroup of which the Intermediate Parent is the parent, has a consolidated
Section 382 limitation to which any pre-change losses of Surviving Bank are
subject, at Purchaser's request, Company agrees to make an election under Reg.
Sec. 1.1502-95(c)(1) to allocate up to 100% of the consolidated Section 382
limitation to Surviving Bank.
(e)            The Company will not make an election under Internal Revenue Code
Section 336(e) to treat the sale of stock of the Banks, or of the Surviving
Bank, as a deemed sale of the Banks', or Surviving Bank's, assets.
  Section 5.15.                                Preparation and Filing of Tax
Returns; Taxes.  The Company shall include the income, equity or other
applicable tax bases of the Banks and their Subsidiaries on the Company's
consolidated, unitary, affiliated or other combined federal and state income Tax
Returns for all periods through the end of the Closing Date (such period, the
"Pre-Closing Tax Period" and such Tax Returns, the "Company Tax Returns") and
pay any federal and state Taxes attributable to such income, equity or other
applicable tax base, subject to
 
53

--------------------------------------------------------------------------------

 
an obligation of the Banks to reimburse the Company for the Banks' and their
Subsidiaries' share of any such taxes paid by the Company, such share to be
computed in accordance with federal consolidated return regulations, where
applicable, and with the Interagency Policy Statement on Income Tax Allocation
in a Holding Company Structure.  The Banks shall furnish Tax information to the
Company for inclusion in such Tax Returns in accordance with the Banks' past
custom and practice.  The income of the Banks and their Subsidiaries shall be
apportioned to the period up to and including the Closing Date and the period
after the Closing Date by closing the books of the Banks and their Subsidiaries
as of the end of the Closing Date.  The Company shall timely prepare and file
(or cause to be prepared and filed) the Company Tax Returns, and shall prepare
all Company Tax Returns in a manner consistent with prior practice in respect of
the Banks and their Subsidiaries unless otherwise required by applicable law or
unless Purchaser consents to such different treatment, such consent not to be
unreasonably withheld.  The Company shall provide (or cause to be provided) to
Purchaser a copy of any Company Tax Return at least twenty (20) Business Days
prior to the due date for filing such return, and Purchaser shall have ten (10)
Business Days in which to review and comment on such return prior to the filing
thereof.  Purchaser and the Company agree to report all transactions not in the
ordinary course of business occurring on the Closing Date after the Closing on
Purchaser's federal and state income Tax Returns to the extent permitted by
Treasury Regulations Section 1.1502-76(b)(1)(ii)(B).  Notwithstanding anything
in this Agreement to the contrary, upon written notice from Purchaser to the
Company, (i) the Company shall submit appropriate documentation to the Internal
Revenue Service designating one of the Banks selected by Purchaser as substitute
agent in relation to all applicable Company Tax Returns which include the Banks
and the Company, and (ii) upon and after Purchaser's issuance of such notice,
the applicable Bank to be designated as such substitute agent, and not the
Company, shall have all authority, discretion and rights connected with all
Company Tax Returns, Pre-Closing Tax Matters, Post-Closing Tax Matters and other
Tax matters, and the applicable provisions of this Agreement shall be applied
and construed consistent with such authority and rights of such applicable Bank,
in each case subject to the requirements of Treasury Regulations Section
1.1502-77.
              Section 5.16.                                Tax Cooperation.  In
connection with the preparation of Tax Returns, audit examinations, and any
administrative or judicial proceedings relating to the Tax liabilities imposed
on or attributable to the Banks or their Subsidiaries, Purchaser on the one hand
and the Company on the other hand shall reasonably cooperate fully with each
other, including the furnishing or making available during normal business hours
of records, personnel (as reasonably required), books of account, powers of
attorney or other materials necessary or helpful for the preparation of such Tax
Returns, the conduct of audit examinations or the defense of claims by taxing
authorities as to the imposition of Taxes.  The Company shall provide to
Purchaser copies of all information, returns, books, records and documents
relating to any tax matters of or attributable to the Banks or their
Subsidiaries.
              Section 5.17.                                Tax Proceedings
(a)            The Company shall promptly notify Purchaser upon receipt by the
Company of any notice of any inquiries, assessments, audits, proceedings or
similar events received from any taxing authority with respect to any Taxes, Tax
attributes (including net operating losses) or Tax Refunds of or attributable to
the Banks and their Subsidiaries, including such items included in
 
54

--------------------------------------------------------------------------------

any consolidated, affiliated, unitary or other combined Tax Return, whether such
Tax is attributable to the Pre-Closing Tax Period (a "Pre-Closing Tax Matter")
or whether such Tax is attributable to any period or portion of a period after
the Closing Date (a "Post-Closing Tax Matter").  The Company shall have the
right to contest, resolve, control and defend any Pre-Closing Tax Matter;
provided, however, that if and to the extent any such Pre-Closing Tax Matter
would adversely affect Taxes for any period for which Purchaser, the Banks or
their Subsidiaries are liable (including a reduction of a Tax Refund, net
operating loss or other Tax attribute), the Company shall permit Purchaser to
participate in the proceeding and shall not settle or otherwise compromise such
proceeding in respect of such Pre-Closing Tax Matter without the prior written
consent of Purchaser, which consent shall not be unreasonably withheld,
conditioned or delayed.  Any costs and expenses (including reasonable fees and
expenses of counsel) incurred by Ultimate Parent, Intermediate Parent, Banks, or
any of their Subsidiaries in connection with any Pre-Closing Tax Matter shall be
borne by the Company, and reimbursed by the Banks for their pro rata share of
the expense consistent with the past practice of the Banks and the Company,
except to the extent Purchaser determines that such past practice is
inappropriate as applied to the Banks, in which case the Purchaser and Company
shall resolve the matter in a mutually agreeable and reasonable manner.
 Purchaser shall have the right to contest, resolve, control and defend any
Post-Closing Tax Matter.  Any costs and expenses (including reasonable fees and
expenses of counsel) incurred by Purchaser, the Banks or their Subsidiaries in
connection with any Post-Closing Tax Matter shall be borne by Purchaser.
(b)            Amended Tax Returns.  Neither Purchaser nor the Company shall
cause the Banks or any of their Subsidiaries to amend any Tax Returns filed with
respect to any tax year ending on or before the Closing Date without the consent
of the other party, such consent not to be unreasonably withheld, conditioned or
delayed.
  Section 5.18.                                Transfer Taxes.  Notwithstanding
any other provision of this Agreement, Purchaser shall be responsible for any
transfer, sales, use, stamp, conveyance, value added, recording, registration,
documentary, filing and other similar non-income Taxes and administrative fees
(including, without limitation, notary fees) ("Transfer Taxes") arising in
connection with the consummation of the Contemplated Transactions, whether
levied on the Company, Purchaser or its Affiliates.  Purchaser shall timely
prepare (or cause to be prepared) any Tax Returns with respect to Transfer Taxes
arising in connection with the consummation of the Contemplated Transactions
(the "Transfer Tax Returns").  The Company shall timely file all Transfer Tax
Returns and the Purchaser shall pay the amount shown as due on any such return
on the due date of such return.  The Company and Purchaser shall cooperate to
minimize Transfer Taxes.
  Section 5.19.                                Bankruptcy Filings.
(a)            From and after the date of this Agreement, promptly before filing
any papers or pleadings in the Bankruptcy Cases that relate in any way to this
Agreement, the Sale, the Bid Procedures, the Contemplated Transaction or
Purchaser, the Company shall provide Purchaser with a copy of such papers or
pleadings.
(b)            The Company shall provide Purchaser with prompt notice of any
papers or pleadings filed by a party other than Purchaser in the Bankruptcy
Cases that relate in any way to
 
55

--------------------------------------------------------------------------------

 
this Agreement, the Sale, the Biding Procedures or Purchaser; provided, however,
that the Company's failure to provide such notice shall not be a breach of this
Agreement unless Purchaser has been actually and materially damaged due to such
failure.
  Section 5.20.                                Transfer of Business-Related
Assets and Contracts.  If at any time, whether before or after the Closing, the
Company or any of its officers or employees discovers or is otherwise aware of
the fact that the Company or one of its Subsidiaries (other than the Banks or
their Subsidiaries) (i) owns any asset (whether real, personal, tangible,
intangible or otherwise) that is used or held for use in connection with, or
that relates to, the Business or (ii) is a party to any Contract relating to the
Business, the Company will promptly give notice of that fact to Purchaser and,
if Purchaser so requests, the Company will promptly cause such asset to be
transferred to the Surviving Bank free and clear of all Encumbrances, or the
rights and obligations (but not any obligations relating to a pre-transfer
breach or default) under such Contract to be assigned to the Surviving Bank free
and clear of all Encumbrances, as the case may be, for no additional
consideration beyond that currently provided for herein.
  Section 5.21.                                Plan.  The Company covenants and
agrees that if the Sale Order is entered, the terms of any plan of
reorganization or liquidation submitted, supported or sponsored by the Company
for confirmation shall not conflict with, supersede, abrogate, nullify, modify
or restrict the terms of this Agreement and the rights of Purchaser hereunder,
or in any way prevent or interfere with the consummation or performance of the
transactions contemplated by this Agreement, including any transaction that is
approved pursuant to the Sale Order.
  Section 5.22.                                Appeal.  If the Sale Order or the
Bidding Procedures Order is appealed by any Person, or petition for certiorari
or motion for rehearing, reconsideration or rehearing is filed with respect
thereto, if requested by Purchaser, the Company will take all action as may be
reasonably necessary to defend against such appeal, petition or motion and to
obtain an expedited resolution of such appeal, petition or motion, and, in such
case, Purchaser will take all actions as may be reasonably requested by the
Company to assist the Company in such defense.
  Section 5.23.                                License Agreement. Effective upon
Closing, the Company grants to Purchaser and the Surviving Bank a limited,
non-exclusive license to use the Trademarks in connection with banking services
offered by and through the Surviving Bank, during a phase-out period not to
exceed five (5) years from the Effective Date (the "Trademark Term").  Purchaser
and Surviving Bank shall cease all use of the Trademarks immediately upon
expiration of the Trademark Term.  Purchaser and Surviving Bank agree to
maintain the quality of the banking services offered under the Trademarks at a
level that is equal or better than the quality of services offered by the Banks
prior to the Closing Datee under the same Trademarks. Purchaser and Surviving
Bank shall not use the Trademarks except in connection with the operations of
the Surviving Bank.  Purchaser acknowledges and agrees that all right, title and
interest in and to the Trademarks is and shall remain the sole and exclusive
property of the Company.
  Section 5.24.                                Transition Services Agreement.
 Ultimate Parent and Purchaser will negotiate in good faith a mutually
acceptable transition services agreement (the "Transition Services Agreement").
 
56

--------------------------------------------------------------------------------

 
                Section 5.25.                                Benefit
Arrangements.  Upon not less than five (5) days' notice prior to the Closing
Date from Purchaser to the Company, the Company shall cause the termination,
amendment or other appropriate modification of each Benefit Arrangement such
that the Banks shall not sponsor or otherwise have any further Liability or
other obligation in connection with such Benefit Arrangements, effective as of
the date which immediately precedes the Closing Date, and such that
participants' account under each such Benefit Arrangement which is a Qualified
Plan shall be 100% vested and nonforfeitable.
                Section 5.26.                                Certain Employee
Matters.
 
(a)            Effective upon the Closing Date, and in Purchaser's sole
discretion, Purchaser may offer employment to applicable employees of any
Company, and require the Ultimate Parent to cause an applicable Company to
transfer one or more of such applicable Company's employees' employment to
Purchaser or the Surviving Bank as designated by the Purchaser in writing on or
prior to October 31, 2013 upon such terms and conditions as may be specified by
Purchaser in such writing.  The Ultimate Parent shall cause each such applicable
Company to use commercially reasonable best efforts to assist in Purchaser's
employment of such applicable employees as new employees of Purchaser, and to
transfer such employees' employment to Purchaser or the Surviving Bank, as the
case may be.  Such employees who accept employment by Purchaser or the Surviving
Bank, as the case may be, shall be referred to, collectively, as "Transferred
Employees."  Effective as of the Closing Date, Ultimate Purchaser shall cause
the applicable Company which, immediately before the Closing Date, employs the
applicable Transferred Employees, to cease employment (and to assign or
terminate, as Purchaser may elect, the contracts governing other service
providing relationships (referenced in this Section 5.26 solely for convenience
as "employment" and "employees")) of the Transferred Employees in accordance
with the written specifications of Purchaser.  The Ultimate Parent, on its own
behalf and on behalf of each Company hereby consents to the hiring of any and
all such Transferred Employees by the Purchaser or the Surviving Bank, as the
case may be, and waives, with respect to the employment or other engagement by
Purchaser or the Surviving Bank of such Transferred Employees, any and all
claims and rights any Company may have against Purchaser or the Surviving Bank
in connection therewith, including under any noncompetition, confidentiality or
employment agreement or otherwise as a result of such employment or engagement
by Purchaser or the Surviving Bank.


(b)            Ultimate Parent, on its own behalf and on behalf of each Company,
shall pay or cause the payment of Transferred Employees their accrued and unused
vacation pay and other paid time off for all accrued and unused vacation time
and other time off paid through the Closing Date, on or as soon as through the
Closing Date.


(c)            On or prior to the Closing Date, Ultimate Parent shall make or
cause to be made such additional contributions to each Benefit Arrangement as
may be necessary to fully fund all benefit liabilities with respect to the
Transferred Employees under each Benefit Arrangement in accordance with the
applicable requirements of such applicable Benefit Arrangement and in accordance
with each applicable Legal Requirement.


57

--------------------------------------------------------------------------------

(d)            Ultimate Parent shall cause each Transferred Employee who is a
participant in a Qualified Plan to be fully vested in his or her account balance
thereunder effective as of the Closing Date.  As soon as administratively
practicable following the Closing Date and consistent with each such Qualified
Plans' normal distribution procedures, such Transferred Employees shall be
eligible to receive, at their election, a distribution of their entire account
balance from each Qualified Plan.


(e)            Ultimate Parent and each applicable Company, other than the Banks
and Surviving Bank, shall be jointly and severally responsible for any and all
obligations to any and all current, active and former employees of one or more
of the Companies (including the Banks), including Transferred Employees, arising
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
("COBRA") and any other similar Legal Requirement before, on or after the
Closing Date with respect to "M&A qualified beneficiaries" (as defined in
Treasury Regulation Section 54.4980B-9, Q&A-4) with respect to the transactions
contemplated pursuant to this Agreement whose COBRA "qualifying event" (as
defined in Code Section 4980B(f)(3)) occurs before, on or after the Closing
Date, and for any and all obligations arising under COBRA or any similar Legal
Requirement in connection with any group health plan relating to any Company
prior to the Closing Date, or relating to any Company, other than the Banks, on
or after the Closing Date.


(f)            Nothing in this Agreement confers upon any Transferred Employee
or any other employee or other service-provider any rights or remedies of any
nature or kind whatsoever under or by reason of this Section 5.26 or otherwise
under this Agreement, or any employee benefit plan or other employee benefit
arrangement connected with Purchaser or any of its Affiliates.  Nothing in this
Agreement shall limit the right of Purchaser or the Surviving Bank to terminate
or reassign any Transferred Employee after the Closing Date or to change the
terms and conditions of employment or contractual arrangements with any
Transferred Employee in any manner.


(g)            Ultimate Parent shall be solely responsible for and to cause the
timely payment of all valid claims for benefits under any and all group health
plan sponsored by any Company which arise on or prior to the Closing Date,
regardless of whether any such claims for benefits are timely filed in
accordance with applicable group health plan requirements before, on or after
the Closing Date.  Notwithstanding the foregoing, with respect to the Capitol
Bancorp Limited Group Health Plan, Ultimate Parent will terminate such plan upon
Closing, and Purchaser will be responsible solely for valid and timely filed
benefit claims for participating employees of the Company and the Banks and
their covered spouses and dependents arising on or prior to the Closing Date.


(h)            For the avoidance of doubt, "Company" shall include Capitol
Wealth, Inc. for purposes of this Section 5.26.
 
58

--------------------------------------------------------------------------------



ARTICLE 6
CONDITIONS OF CLOSING
    
  Section 6.01.                                Conditions to Purchaser's
Obligations.  The obligation of Purchaser to complete the transactions
contemplated by this Agreement is subject to the fulfillment of the following
conditions:
(a)            Representations and Warranties.  (i) The representations and
warranties of the Company contained in Sections 3.01, 3.02, 3.03, 3.12, 3.18 and
3.23 shall be true and correct in all respects as of the date of this Agreement
and as of the Closing with the same effect as though such representations and
warranties had been made as of the Closing and (ii) the representations and
warranties of the Company contained in this Agreement (other than those
representations and warranties specified in sub-clause (i) above) shall be true
and correct in all respects (without regard to materiality or Material Adverse
Effect qualifications contained therein) as of the date of this Agreement and as
of the Closing with the same effect as though such representations and
warranties had been made as of the Closing (provided that those representations
and warranties that by their terms speak specifically as of the date of this
Agreement shall be required to be true and correct in all respects only as of
such date), except where the failure of such representations and warranties in
this sub-clause (ii) to be so true and correct (without regard to materiality or
Material Adverse Effect qualifications contained therein) has not had and would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;
(b)            Covenants.  The covenants and obligations of the Company to be
performed or observed on or before the Closing pursuant to this Agreement shall
have been duly performed or observed in all material respects;
(c)            Bidding Procedures Order.  The Bidding Procedures Order shall
have become final and non-appealable and shall not have been stayed, stayed
pending appeal or vacated;
(d)            Sale Order.  The Bankruptcy Court shall have entered the Sale
Order, in form and substance acceptable to Purchaser and such order (i) shall
have become final and non-appealable, (ii) shall not have been stayed as of the
Closing Date, stayed pending appeal or vacated, and (iii) shall not be amended,
supplemented or otherwise modified in any manner adverse to Purchaser;
(e)            Officers' Certificate.  Each of the Ultimate Parent and
Intermediate Parent shall have delivered to Purchaser a certificate signed by
Joe Reid, Cristin Reid, the chief executive officer and the chief financial
officers certifying to the effect that the conditions set forth in Sections
6.01(a) and (b) have been satisfied;
(f)            Purchaser Required Approvals.  Purchaser shall have obtained all
of Purchaser Required Approvals in form and substance reasonably acceptable to
Purchaser and without the imposition of any Burdensome Condition, no such
Purchaser Required Approval shall have been amended, modified, reversed or
vacated and all applicable waiting periods with respect to any of Purchaser
Required Approvals shall have expired;
(g)            Consents.  The consents set forth in Section 6.01(g) of the
Disclosure Schedule shall have been obtained in form and substance acceptable to
Purchaser and shall be in effect;
 
59

--------------------------------------------------------------------------------

(h)            Insurance.  Purchaser shall have received endorsements on terms
satisfactory to Purchaser with respect to any insurance policies included in the
Other Purchased Assets that, among other things, confirm the assignment of such
policies, and provide that the Banks and their Subsidiaries will have the right
to give notice with respect to, control and receive the proceeds of any claims
under such policies relating to the Banks or their Subsidiaries;
(i)            Cross Guarantee.  The Company shall have applied for and received
a waiver of liability from the FDIC regarding any potential cross-guarantee
liability that may be asserted against the Banks and Capitol National Bank
resulting from the failure, either before, on or after the Closing Date, of any
Affiliate of the Company; and
(j)            Bank Required Approvals.  The Bank Required Approvals shall have
been received in form and substance reasonably acceptable to Purchaser and
without the imposition of any Burdensome Condition, no such Bank Required
Approval shall have been amended, modified, reversed or vacated, and the
transfer of the Bank Transferred Assets shall have been approved by the relevant
Governmental Authority, if applicable.
(k)            No Litigation.  There shall not be pending or threatened any
Proceeding by any Governmental Authority or other Persons which, in the
reasonable opinion of the Purchaser, there is a possibility of an outcome that
could have a Material Adverse Effect;
(l)            No Material Adverse Effect.  There shall not be pending or
threatened any Proceeding by any Governmental Authority or other Persons which,
in the reasonable opinion of the Purchaser, there is a possibility of an outcome
that could have a Material Adverse Effect;
(m)            Transition Services Agreement.  Purchaser and Ultimate Parent
shall have executed and delivered the Transition Services Agreement.
(n)            Director Resignations.  The Company shall deliver to the
Purchaser written resignations, in form and substance reasonably acceptable to
the Purchaser, effective as of the Closing Date, of each member of the board of
directors of the Banks other than those identified by the Purchase in writing
prior to the Closing.
(o)            Resolution of Tax Issues.  The Bankruptcy Court, with the assent
and agreement of the Internal Revenue Service (the "IRS") shall have entered an
order, or the IRS shall have entered into a separate agreement, in a form and
manner acceptable to Purchaser, that resolves the claims stated in Claim No.
11-4 of the IRS as filed on May 1, 2013 and any other amounts that have been or
are accrued, claimed or assessed by the IRS (the "IRS Claim") by limiting any
claims against the Banks or Surviving Bank for the IRS Claim, in an amount not
to exceed $1,921,000 (the "Tax Claim Limit").  Absent such order or agreement,
the Company shall place an amount from the Cash Purchase Price equal to the sum
of the IRS Claim less the Tax Claim Limit (the "Tax Escrow Amount"), but in no
event to exceed the Cash Purchase Price, in a separate escrow account
established pursuant to an escrow agreement in form and manner acceptable to
Purchaser, to be reserved for payment of the IRS Claim as allowed.
(p)            Stock Purchase Agreements.  Each of the Banks shall have been
released from the terms and conditions of the Stock Purchase Agreements and no
parties thereto shall retain any further rights to acquire shares of the Banks.
 
60

--------------------------------------------------------------------------------

The foregoing conditions are for the benefit of Purchaser only and accordingly
Purchaser will be entitled to waive compliance with any such conditions if it
sees fit to do so, without prejudice to its rights and remedies at law and in
equity and also without prejudice to any of its rights of termination in the
event of non-performance of any other conditions in whole or in part.
            Section 6.02.                                Conditions to the
Company's Obligations.  The obligation of the Company to complete the
transactions contemplated by this Agreement is subject to the fulfillment of
each of the following conditions:
(a)            Representations and Warranties.  The representations and
warranties of Purchaser contained in this Agreement shall be true and correct in
all material respects on and as of the Closing with the same effect as though
such representations and warranties had been made as of the Closing (provided
that those representations and warranties which address matters only as of a
particular date shall be required to be true and correct in all material
respects only as of such date);
(b)            Covenants.  The covenants and obligations of Purchaser to be
performed or observed on or before the Closing pursuant to this Agreement shall
have been duly performed or observed in all material respects;
(c)            Sale Order.  The Bankruptcy Court shall have entered the Sale
Order; and
(d)            Officer's Certificate.  Purchaser shall have delivered to the
Company a certificate signed by an appropriate officer certifying to the effect
that the conditions set forth in Sections 6.02(a) and (b) have been satisfied.
(e)            Transition Services Agreement.  Purchaser and Ultimate Parent
shall have executed and delivered the Transition Services Agreement.
The foregoing conditions are for the benefit of the Company only and accordingly
the Company will be entitled to waive compliance with any such conditions if it
sees fit to do so, without prejudice to its rights and remedies at law and in
equity and also without prejudice to any of its rights of termination in the
event of non-performance of any other conditions in whole or in part.
              Section 6.03.                                Mutual Condition.
 The obligations of the Company and Purchaser to complete the Contemplated
Transactions are subject to the fulfillment of the condition that no injunction
or restraining order or other decision, ruling or order of a court, board,
Governmental Authority or administrative tribunal of competent jurisdiction, and
no applicable Legal Requirement, being in effect which prohibits, restrains,
limits or imposes conditions on the transactions contemplated by this Agreement
and no action or proceeding having been instituted or remaining pending or
having been threatened (and such threat not having been withdrawn) before any
such court, board, Governmental Authority or administrative tribunal to
restrain, prohibit, limit or impose conditions on the transactions contemplated
by this Agreement.
              Section 6.04.                                Termination
.
61

--------------------------------------------------------------------------------

(a)            In the event that the Closing has not occurred on or before
January 1, 2014 or, in Purchaser's sole discretion, such later date not to
exceed an additional thirty (30) days, or such later date as may be agreed in
writing by the Parties in their sole discretion (the "Outside Date"), Purchaser
or the Company, as applicable, may, subject to Section 9.09, terminate this
Agreement, in which event the parties will be released from all obligations
under this Agreement, except that the Company will not be released from its
obligation to pay the Stalking-Horse Bidder Fee in accordance with Section 5.07
hereof, and no party will be released from its obligations, or may terminate
this Agreement if it has materially breached (and not cured) any of its
covenants or obligations in or under this Agreement.
(b)            This Agreement may also be terminated prior to the Closing:
(i)              at any time by the mutual written agreement of the Company and
Purchaser;
(ii)                    by Purchaser if there shall have been a breach of any of
the covenants or agreements or any of the representations or warranties set
forth in this Agreement on the part of the Company which breach, either
individually or in the aggregate with other breaches by the Company, would
result in, if occurring or continuing on the Closing Date, the failure of the
conditions set forth in Section 6.01(a) or (b), as the case may be, and which is
not cured within thirty (30) days following written notice to the Company
thereof (and in any event prior to the Outside Date) or which by is nature or
timing cannot be cured within such time period;
(iii)                  by the Company if there shall have been a breach of any
of the covenants or agreements or any of the representations or warranties set
forth in this Agreement on the part of Purchaser which breach, either
individually or in the aggregate with other breaches by Purchaser, would result
in, if occurring or continuing on the Closing Date, the failure of the
conditions set forth in Section 6.02(a) or (b), as the case may be, and which is
not cured within thirty (30) days following written notice to Purchaser thereof
(and in any event prior to the Outside Date) or which by is nature or timing
cannot be cured within such time period;
(iv)                  by Purchaser if the Company shall fail to file the Sale
Motion by October 11, 2013;
(v)    by either the Company or Purchaser, if either (x) the Auction has
occurred and Purchaser was not the Successful Bidder or (y) the Bankruptcy Court
enters an Order inconsistent with the Bidding Procedures Order, the Sale Order
or the Sale;
(vi)                  by either the Company or Purchaser, with fifteen (15)
days' prior written notice or such shorter period as required by a court or
Governmental Authority, or any applicable Legal Requirement, if any court or
Governmental Authority shall finally determine that the subject of this
Agreement violates any applicable Legal Requirement and the terms of this
Agreement cannot be amended to meet all legal requirements to the satisfaction
of such court or Governmental Authority;
 
62

--------------------------------------------------------------------------------

(vii)                  by either the Company or Purchaser, if Purchaser or any
of its Affiliates receives written notice from or is otherwise advised by a
Governmental Authority that it will not grant (or intends to rescind or revoke
if previously approved) any of Purchaser Required Approvals or Bank Required
Approvals or receives written notice from or is otherwise advised by such
Governmental Authority that it will not grant any such Purchaser Required
Approval or Bank Required Approvals on the terms contemplated by this Agreement
without imposing any Burdensome Condition;
(viii)                by Purchaser, if a trustee, examiner or chief
restructuring officer under Chapter 11 of the Bankruptcy Code has been appointed
or if the Bankruptcy Cases are converted to a liquidation proceeding under
Chapter 7 of the Bankruptcy Code;
(ix)                   by Purchaser, if the Bankruptcy Court has not approved of
the Stalking Horse Bidder Fee by October 16, 2013, or if the Bidding Procedures
Order has been stayed as of such date; or
(x)                    by Purchaser, if the Bankruptcy Court has not entered the
Sale Order approving the Sale to Purchaser by November 14, 2013, if such Sale
Order has been entered but is stayed or has been reversed or vacated on such
date, or if such Sale Order has been entered but has been amended or modified
without the prior written consent of Purchaser on or before such date.
ARTICLE 7
CLOSING TRANSACTIONS
Section 7.01.                                Time and Place.  The Closing shall
take place in the offices of Honigman Miller Schwartz and Cohn LLP, 660 Woodward
Ave., 2290 First National Building, Detroit, Michigan, on the Closing Date, or
at such other time and date, or both, as the Company and Purchaser or their
respective counsel may agree upon in writing.
Section 7.02.                                Company's Closing Deliverables.  At
the Closing, the Company shall deliver the following to Purchaser:
(a)    the certificate required by Section 6.01(e);
(b)    stock certificates evidencing the Shares duly endorsed in blank, or
accompanied by stock powers duly executed in blank and with all required stock
transfer Tax stamps affixed;
(c)    all conveyances, transfers, assignments, instruments and other documents
which are necessary to assign, sell and transfer the Shares to Purchaser and the
Other Purchased Assets (including the assignment of the Assumed Bank Related
Contracts, if any) to the Surviving Bank, in either case as contemplated by this
Agreement in such form and content as Purchaser may require, acting reasonably;
(d)    certified copies of a resolution of the directors of the Company
approving the completion of the Contemplated Transactions including, without
limitation, the sale of the Shares and the Other Purchased Assets (including the
assignment of the Assumed
 
63

--------------------------------------------------------------------------------

 
Bank Related Contracts) and the execution and delivery of this Agreement and all
documents, instruments and agreements required to be executed and delivered by
the Company pursuant to this Agreement in such form and content as Purchaser may
require, acting reasonably;
(e)    a copy of the Sale Order;
(f)    a letter agreement, in form and substance reasonably satisfactory to
Purchaser, pursuant to which the Company, on its own behalf and on behalf of its
Affiliates, irrevocably and unconditionally waives, releases and discharges any
and all claims, counterclaims, demands, debts, costs, expenses (including
reasonable legal fees and expenses), Liabilities, damages, obligations and
causes of action of any kind or nature whatsoever, in each case whether absolute
or contingent, liquidated or unliquidated, known or unknown, and whether arising
under any agreement or understanding or otherwise in law or in equity, against
the Banks and their Subsidiaries (and their successors and its and their
respective officers, directors, employees, managers, partners, shareholders,
members, and principals), including all claims arising out of the Contracts
identified on Schedule 5.05(b), other than Liabilities under this Agreement and
for the Assumed Contract Liabilities;
(g)    an affidavit from the Company that it is not a "foreign person" or
subject to withholding requirements under the Foreign Investment in Real
Property Tax Act of 1980, as amended;
(h)    except as otherwise agreed by Purchaser in writing, written resignation
letters of all of the members of the board of directors of the Banks, which
resignations shall be effective as of the Closing and shall include a waiver of
all claims any of them may have against the Banks or their Subsidiaries in a
form consistent with the waiver described in Section 7.02(f);
(i)    payoff letters in form and substance reasonably satisfactory to Purchaser
from each Person that has provided goods or services that might result in an
obligation to pay any Bank Transaction Expenses or other expenses related to the
Bankruptcy Cases;
Section 7.03.                                Purchaser's Closing Deliverables.
 At the Closing, Purchaser shall effect the Equity Contribution and deliver the
following to the Company (or, in the case of the Cash Purchase Price, as set
forth in Section 2.03):
(a)    the certificate required by Section 6.02(d);
(b)    the Cash Purchase Price as set forth in Section 2.03; and
(c)    a letter agreement, in form and substance reasonably satisfactory to the
Company, pursuant to which the Banks, on their own behalf and on behalf of their
Affiliates, irrevocably and unconditionally waives, releases and discharges any
and all claims, counterclaims, demands, debts, costs, expenses (including
reasonable legal fees and expenses), Liabilities, damages, obligations and
causes of action of any kind or nature whatsoever, in each case whether absolute
or contingent, liquidated or
 
64

--------------------------------------------------------------------------------

 
unliquidated, known or unknown, and whether arising under any agreement or
understanding or otherwise in law or in equity, against the Company and its
Affiliates other than the Banks and their Subsidiaries (and their successors and
its and their respective officers, directors, employees, managers, partners,
shareholders, members, and principals), other than Liabilities under this
Agreement and the Tax Sharing Agreements.
  Section 7.04.                                Concurrent Delivery.  It shall be
a condition of the Closing that all matters of payment and the execution and
delivery of documents, in each case, at Closing by any party to the other
pursuant to the terms of this Agreement shall be concurrent requirements and
that nothing will be complete at the Closing until everything required as a
condition precedent to the Closing has been paid, executed and delivered, as the
case may be.
  Section 7.05.                                Transfer of Shares and Other
Purchased Assets.  Subject to the terms and conditions set forth in this
Agreement, and subject to the entry of a Sale Order, the Sale of the Shares to
Purchaser and the sale of the Other Purchased Assets (including the assignment
of the Assumed Bank Related Contracts, if any) to the Surviving Bank or other
designee of Purchaser shall be deemed to take effect on the Closing Date.
ARTICLE 8
SURVIVAL OF REPRESENTATIONS AND COVENANTS
  Section 8.01.                                Survival.  The Company and the
Purchaser agree that all of the representations, warranties, agreements and
covenants of the Company and the Purchaser contained in this Agreement, or any
instrument delivered pursuant to this Agreement, shall terminate at the Closing
Date, except that the representations, warranties, agreements and covenants that
by their terms survive the Closing Date and this Article 8 and Article 9 shall
survive the Closing Date.
ARTICLE 9
MISCELLANEOUS
  Section 9.01.                                Notices.  Any notice, request,
demand or other communication required or permitted to be given under this
Agreement shall be in writing and delivered by hand, facsimile transmission or
prepaid registered mail (return receipt requested) to the party to which it is
to be given as follows:
To Purchaser:


Talmer Bancorp, Inc.
2301 W. Big Beaver Road, 5th Floor
Troy, Michigan 48084
Attention: David T. Provost
Facsimile No.: (248) 498-2914


with a copy to (which shall not constitute notice):


 
65

--------------------------------------------------------------------------------

              Nelson Mullins Riley & Scarborough LLP
Atlantic Station
201 17th Street NW, Suite 1700
Atlanta, Georgia 30363
Attention: J. Brennan Ryan
Facsimile No.: (404) 322-6041


To the Company:


    Capitol Bancorp Ltd.
    200 N. Washington Square
    Lansing, Michigan 48933
    Attention:  Cristin Reid, Brian English
    email: benglish@capitolbancorp.com
with a copy to (which shall not constitute notice):
Honigman Miller Schwartz and Cohn LLP
2290 First National Building
660 Woodward Avenue
Detroit, Michigan 48226
Attention:  Phillip D. Torrence
Jeffrey H. Kuras
Facsimile No: (313) 465-7447


or to such other address or fax number as a party may specify by notice given in
accordance with this Section 9.01.  Any such notice, request, demand or other
communication given as aforesaid will be deemed to have been given, in the case
of delivery by hand or registered mail, when delivered, or, in the case of
delivery by facsimile transmission, when a legible facsimile is received by the
recipient, in each case, if delivered or received before 5:00 p.m. local time on
a Business Day, or on the next Business Day if delivered or received on a day
which is not a Business Day or after 5:00 p.m. local time on a Business Day.
   Section 9.02.                                Further Assurances.  Each of the
parties shall execute and deliver such further documents, instruments and
agreements and do such further acts and things as may be reasonably required
from time to time, either before, on or after the Closing Date, to carry out the
full intent and meaning of this Agreement, give effect to the transactions
contemplated by this Agreement and assure to Purchaser good and valid title to
the Shares, free and clear of all Encumbrances, and assure to the Surviving Bank
good and valid title to the Other Purchased Assets (including the assignment of
the Assumed Bank Related Contracts, if any), free and clear of all Encumbrances.
 The Company shall seek to enforce its rights under any third party
nondisclosure or confidentiality agreements on behalf of and at the request and
expense of Purchaser.
    Section 9.03.                                Time of the Essence.  Time
shall be of the essence of this Agreement.
 
66

--------------------------------------------------------------------------------

  Section 9.04.                                Entire Agreement.  This Agreement
(and all related documents referred to herein, including the scheules and
exhibits hereto) constitutes the entire agreement between the Company and
Purchaser pertaining to the Contemplated Transactions and supersedes all prior
agreements, undertakings, negotiations and discussions, whether oral or written,
of the Company and Purchaser and there are no warranties, representations,
covenants, obligations or agreements between the Company (or any Affiliate
thereof) and Purchaser (or any Affiliate thereof) except as set forth in this
Agreement (or any such related document).
  Section 9.05.                                Assignment.  Neither party to
this Agreement may assign any of its respective benefits, obligations or
liabilities under or in respect of this Agreement without the prior written
consent of the other party, which may be withheld in its absolute discretion;
provided, however, that Purchaser may, without the consent of the Company,
assign its rights, benefits and obligations under or in respect of this
Agreement, in whole or in part, to one or more directly or indirectly wholly
owned Subsidiaries of Purchaser if and to the extent permitted by the Regulatory
Approvals and the Bankruptcy Court, but no such assignment will relieve
Purchaser of its obligations under this Agreement.  Any attempted assignment
without the necessary consent shall be void.
  Section 9.06.                                Invalidity.  Each of the
provisions contained in this Agreement is distinct and severable and a
determination of illegality, invalidity or unenforceability of any such
provision or part hereof by a court of competent jurisdiction shall not affect
the validity or enforceability of any other provision hereof, unless as a result
of such determination this Agreement would fail in its essential purposes.
  Section 9.07.                                Waiver and Amendment.  Except as
expressly provided in this Agreement, no amendment or waiver of it will be
binding unless made in writing by the party to be bound by such amendment or
waiver.  No waiver of any provision, or any portion of any provision, of this
Agreement will constitute a waiver of any other part of the provision or any
other provision of this Agreement, nor a continuing waiver unless otherwise
expressly provided.
  Section 9.08.                                Third-Party Beneficiaries.  This
Agreement is for the sole benefit of the parties hereto and their permitted
assigns and nothing herein express or implied shall give or be construed to give
to any Person, other than the parties hereto and such permitted assigns, any
legal or equitable rights hereunder.
  Section 9.09.                                Surviving Provisions on
Termination.  Notwithstanding any other provisions of this Agreement, if this
Agreement is terminated, the provisions of Sections 1.03, 5.02, 5.03, 5.07,
6.04(a) and 9.01 and, to the extent relating to any of the foregoing, this
Article 9 shall survive such termination and remain in full force and effect,
and each party shall remain liable for any willful and material breach of this
Agreement prior to its termination.
  Section 9.10.                                Captions.  The captions in this
Agreement are inserted for convenience of reference only and shall not be
considered a part of or affect the construction or interpretation of any
provision of this Agreement.
 
67

--------------------------------------------------------------------------------

  Section 9.11.                                Counterparts.  This Agreement may
be signed in counterparts and each such counterpart will constitute an original
document and such counterparts, taken together, will constitute one and the same
instrument.  Electronically transmitted or facsimile copies shall be deemed to
be originals.
  Section 9.12.                                Specific Performance.  The
parties hereto agree that irreparable damage would occur if any provision of
this Agreement were not performed in accordance with the terms hereof and that
the parties shall be entitled (without the requirement to post bond) to an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof, in addition to
any other remedy to which they are entitled at law or in equity.
   Section 9.13.                                Jurisdiction.  The parties
hereto agree that any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby shall be brought in the United
States Bankruptcy Court for the Eastern District of Michigan, so long as such
court shall have subject matter jurisdiction over such suit, action or
proceeding, and that any cause of action arising out of this Agreement shall be
deemed to have arisen from a transaction of business in the State of Michigan,
and each of the parties hereby irrevocably consents to the jurisdiction of such
court (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
law, any objection that it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in such court or that any such suit,
action or proceeding brought in such court has been brought in an inconvenient
forum.  Process in any such suit, action or proceeding may be served on any
party anywhere in the world, whether within or without the jurisdiction of such
court.
   Section 9.14.                                Waiver Of Jury Trial.  EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
  Section 9.15.                                Legal and Other Fees and
Expenses.
(a)            Unless otherwise specifically provided herein, the parties will
pay their respective legal, accounting and other professional fees and expenses
incurred by each of them in connection with the negotiation and settlement of
this Agreement, the completion of the Contemplated Transactions and other
matters pertaining hereto.
(b)            In addition to the Cash Purchase Price, at Closing, Purchaser
shall remit Two Million Five Hundred Thousand Dollars ($2,500,000) into an
escrow account (the "Escrowed Funds"), pursuant to an escrow agreement, and with
an escrow agent, reasonably acceptable to the Purchaser, the Company and the
Committee (the "Escrow Agreement").  The Escrow Agreement shall provide that the
Escrowed Funds shall be disbursed from the escrow account as provided below:
(i)    the Escrowed Funds shall be used to pay the post-petition administrative
fees and expenses of the Professionals in the Bankruptcy Cases, incurred through
the
 
68

--------------------------------------------------------------------------------

 
Closing and allowed pursuant to a final, non-appealable order of the Bankruptcy
Court, whether the Bankruptcy Court's order allowing such fees and expenses is
entered and/or becomes final prior to or after the Closing (the "Allowed
Administrative Claims");
(ii)    Allowed Administrative Claims will be paid to the Professionals from the
Escrowed Funds immediately upon the later to occur of: (x) one Business Day
after the Closing and (y) any order of the Bankruptcy Court allowing such fees
and expenses, on an interim or final basis, becoming final and non-appealable,
without action being required by the Purchaser or the Company and without
further order of the Bankruptcy Court;
(iii)                  if the Escrowed Funds are greater than the aggregate
Allowed Administrative Claims as of the date that is 150 days after the Closing,
any portion of the Escrowed Funds which is not necessary to pay such Allowed
Administrative Claims shall be refunded to the Purchaser; and
(iv)                  if the Escrowed Funds are less than the aggregate Allowed
Administrative Claims as of the date that is 150 days after the Closing, the
full amount of the Escrowed Funds shall be distributed to the Professionals to
pay such Allowed Administrative Claims on a pro rata basis.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
69

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF the parties have executed this Agreement as of the day and
year first above written.
CAPITOL BANCORP LTD.




By:      /s/ Cristin K. Reid
      Name: Cristin K. Reid
      Title: Corporate President
FINANCIAL COMMERCE CORPORATION


By:      /s/ Cristin K. Reid
      Name: Cristin K. Reid
      Title:  Corporate President
TALMER BANCORP, INC.




By:      /s/ David T. Provost
      Name: David T. Provost
      Title: Chief Executive Officer




[Signature Page to Stock Purchase Agreement]

